 
 


EXHIBIT 10.1


EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CREDIT AGREEMENT
 
among
 
ROPER INDUSTRIES, INC., as Parent Borrower,


The Foreign Subsidiary Borrowers from Time to Time Parties Hereto,


The Several Lenders from Time to Time Parties Hereto,
 
BANK OF TOKYO MITSUBISHI UFJ TRUST COMPANY and BNP PARIBAS,
as Documentation Agents,


WACHOVIA CAPITAL MARKETS, LLC AND BANC OF AMERICA SECURITIES LLC,
as Syndication Agents,


and
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent


Dated as of July 7, 2008


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers

 
J.P. MORGAN SECURITIES INC., WACHOVIA CAPITAL MARKETS, LLC
AND BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
Page
 
SECTION 1.
DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions
19
1.3
Exchange Rates
20
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
20
2.1
Term Commitments
20
2.2
Procedure for Term Loan Borrowing
20
2.3
Repayment of Term Loans
20
2.4
Revolving Commitments
20
2.5
Procedure for Revolving Loan Borrowing
21
2.6
Swingline Commitment
21
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
22
2.8
Facility Fees, etc.
23
2.9
Termination or Reduction of Commitments
23
2.10
Optional Prepayments
23
2.11
Mandatory Prepayments; Cash Collateralization of Letters of Credit
24
2.12
Conversion and Continuation Options
24
2.13
Limitations on Eurocurrency Tranches
25
2.14
Interest Rates and Payment Dates
25
2.15
Computation of Interest and Fees
26
2.16
Inability to Determine Interest Rate
26
2.17
Pro Rata Treatment and Payments
27
2.18
Requirements of Law
28
2.19
Taxes
29
2.20
Indemnity
31
2.21
Change of Lending Office
31
2.22
Replacement of Lenders
31
2.23
Additional Foreign Subsidiary Borrowers
32
2.24
Incremental Credit Extensions
32
SECTION 3.
LETTERS OF CREDIT
34
3.1
L/C Commitment
34
3.2
Procedure for Issuance of Letter of Credit
34
3.3
Fees and Other Charges
35
3.4
L/C Participations
35
3.5
Reimbursement Obligation of the Parent Borrower
36

 
 

--------------------------------------------------------------------------------


 
 
 
3.6
Obligations Absolute
36
3.7
Letter of Credit Payments
37
3.8
Applications
37
SECTION 4.
REPRESENTATIONS AND WARRANTIES
37
4.1
Financial Condition
37
4.2
No Change
38
4.3
Existence; Compliance with Law
38
4.4
Power; Authorization; Enforceable Obligations
38
4.5
No Legal Bar
38
4.6
Litigation
38
4.7
Ownership of Property
39
4.8
Intellectual Property
39
4.9
Taxes
39
4.10
Federal Regulations
39
4.11
Labor Matters
39
4.12
ERISA; Employee Benefit plans
39
4.13
Investment Company Act; Other Regulations
40
4.14
Subsidiaries
40
4.15
Use of Proceeds
40
4.16
Environmental Matters
40
4.17
Accuracy of Information, etc.
41
SECTION 5.
CONDITIONS PRECEDENT
41
5.1
Conditions to Initial Extension of Credit
41
5.2
Conditions to Each Extension of Credit
42
5.3
Initial Loan to Each New Foreign Subsidiary Borrower
42
SECTION 6.
AFFIRMATIVE COVENANTS
43
6.1
Financial Statements
43
6.2
Certificates; Other Information
43
6.3
Payment of Taxes
44
6.4
Maintenance of Existence; Compliance
44
6.5
Maintenance of Property; Insurance
44
6.6
Inspection of Property; Books and Records; Discussions
45
6.7
Notices
45
6.8
Environmental Laws
45
SECTION 7.
NEGATIVE COVENANTS
45
7.1
Financial Condition Covenants
45

 
 

--------------------------------------------------------------------------------


 
 
 
7.2
Indebtedness
46
7.3
Liens
46
7.4
Fundamental Changes
47
7.5
Disposition of Property
48
7.6
Restricted Payments
48
7.7
Transactions with Affiliates
48
7.8
Swap Agreements
48
7.9
Changes in Fiscal Periods
48
7.10
Negative Pledge Clauses
48
7.11
Clauses Restricting Subsidiary Distributions
49
SECTION 8.
EVENTS OF DEFAULT
49
SECTION 9.
THE AGENTS
52
9.1
Appointment
52
9.2
Delegation of Duties
52
9.3
Exculpatory Provisions
52
9.4
Reliance by Administrative Agent
52
9.5
Notice of Default
53
9.6
Non-Reliance on Agents and Other Lenders
53
9.7
Indemnification
53
9.8
Agent in Its Individual Capacity
54
9.9
Successor Administrative Agent
54
9.10
Documentation Agents and Syndication Agents
54
SECTION 10.
MISCELLANEOUS
54
10.1
Amendments and Waivers
54
10.2
Notices
56
10.3
No Waiver; Cumulative Remedies
57
10.4
Survival of Representations and Warranties
57
10.5
Payment of Expenses and Taxes
57
10.6
Successors and Assigns; Participations and Assignments
58
10.7
Adjustments; Set-off
61
10.8
Counterparts
62
10.9
Severability
62
10.10
Integration
62
10.11
GOVERNING LAW
62
10.12
Submission To Jurisdiction; Waivers
62
10.13
Acknowledgements
63
10.14
Confidentiality
63
10.15
WAIVERS OF JURY TRIAL
64

 
 

--------------------------------------------------------------------------------


 
 
 
10.16
Judgment Currency
64
10.17
USA PATRIOT Act
64
10.18
Notice of Commitment Termination
64
SECTION 11.
GUARANTEE
64
11.1
Guarantee
64
11.2
No Subrogation
65
11.3
Amendments, etc. with respect to the Foreign Borrower Obligations
66
11.4
Guarantee Absolute and Unconditional
66
11.5
Reinstatement
66
11.6
Payments
67

 
 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULES:
   
1.1A
Revolving Commitments and Term Loans on Closing Date
1.1B
Mandatory Cost Formula
3.1
Existing Letters of Credit
4.4
Consents, Authorizations, Filings and Notices
4.6
Litigation
4.14
Subsidiaries
4.16
Environmental Matters
7.2(d)
Existing Indebtedness
7.3(f)
Existing Liens
       
EXHIBITS:
   
A
Form of Compliance Certificate
B
Form of Closing Certificate
C
Form of Assignment and Assumption
D
Form of Exemption Certificate
E
Form of New Lender Supplement
F
Form of Notice of Conversion/Continuation
G
Form of Joinder Agreement 

 
 
 

--------------------------------------------------------------------------------


 
 
 
 
CREDIT AGREEMENT (this “Agreement”), dated as of July 7, 2008, among ROPER
INDUSTRIES, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined below), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF TOKYO MITSUBISHI UFJ TRUST COMPANY and BNP PARIBAS, as
documentation agents (in such capacity, the “Documentation Agents”), WACHOVIA
CAPITAL MARKETS, LLC AND BANC OF AMERICA SECURITIES LLC, as syndication agents
(in such capacity, the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.
 
W I T N E S S E T H :
 
WHEREAS, the Parent Borrower and certain of its Subsidiaries (as defined below)
entered into the Credit Agreement, dated as of December 29, 2003, as amended and
restated as of December 13, 2004 (as further amended to the date hereof, the
“Existing Credit Agreement”), among the Parent Borrower, the Subsidiaries of the
Parent Borrower party thereto, the several banks and other financial
institutions or entities party thereto and the agents named therein; and
 
WHEREAS, the Borrowers (as defined below) are entering into this Agreement in
order to refinance the Existing Credit Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:

 
SECTION 1.    DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/1000 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as an arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.  It is understood that matters concerning Alternative
Currency Loans will be administered by J.P. Morgan Europe Ltd.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, a Person shall be deemed to control
another Person if the controlling Person has the power to direct or cause the
direction of the management and policies of the controlled Person, whether
through ownership of Capital Stock, by contract or otherwise.
 
“Agents”:  the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.
 
 

--------------------------------------------------------------------------------


 
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the then unpaid principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitments then in effect or, if
any such Revolving Commitments have been terminated, the amount of such Lender’s
relevant Revolving Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Alternative Currencies”:  Euros and Sterling.
 
“Alternative Currency Loans”:  Loans denominated in any Alternative Currency.
 
“Applicable Margin”:  (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading pursuant
to the Pricing Grid and (b) for Incremental Term Loans, such per annum rates as
shall be agreed to by the Parent Borrower and the applicable Incremental Term
Lenders as shown in the applicable Incremental Facility Activation Notice.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit C.
 
“Available Multicurrency Revolving Commitment”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Multicurrency Revolving Commitment then in effect over (b) such
Lender’s Multicurrency Revolving Extensions of Credit then outstanding.
 
“Available US$ Revolving Commitment”:  as to any US$ Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s US$ Revolving
Commitment then in effect over (b) such Lender’s US$ Revolving Extensions of
Credit then outstanding.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.
 
“Borrowing Date”:  any Business Day specified by the relevant Borrower as a date
on which such Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) with respect to any
 
 
2

--------------------------------------------------------------------------------


 
 
borrowings, disbursements and payments in respect of and calculations, interest
rates and Interest Periods pertaining to Eurocurrency Loans, such day is also a
day on which banks are open for general business in the principal financial
center of the country of the relevant currency and (b) with respect to notices
and determinations in connection with, and payments of principal and interest
on, Loans denominated in Euros, such day is also a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer System
(TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for settlement of payment in Euros.
 
“Calculation Date”:  (a) three Business Days prior to the last Business Day of
each calendar quarter and (b) any other Business Day selected by the
Administrative Agent in its discretion; provided that each date that is on or
about the date of any borrowing request or rollover request with respect to any
Alternative Currency Loan shall also be a “Calculation Date” with respect to the
relevant Alternative Currency.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any equivalent ownership
interests in a Person (other than a corporation), any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and any
warrants, rights or options to purchase any of the foregoing; provided, that
“Capital Stock” shall not include any debt securities convertible into equity
securities prior to such conversion.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is July 7, 2008.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”: as to any Lender, the sum of the US$ Term Commitment, the
Multicurrency Revolving Commitments and the US$ Revolving Commitments.
 
“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with the Parent Borrower within the
meaning of Section 4001 of ERISA or is part of a group that includes the Parent
Borrower and that is treated as a single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit A.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or
 
 
3

--------------------------------------------------------------------------------


 
 
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated May 2008 and furnished to certain Lenders.
 
“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash expenses in
connection with Capital Stock compensation and (f) any extraordinary non-cash
expenses or losses, and minus, (a) to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary non-cash income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business) and (iii) income tax credits (to the extent not netted from
income tax expense) and (b) any cash payments made during such period in respect
of items described in clause (f) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) (other than pursuant to
any determination of the Consolidated Interest Coverage Ratio), (i) if at any
time during such Reference Period the Parent Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Parent Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period.  As
used in this definition, (a) “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Group Members in
excess of $10,000,000.
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Group Members,
determined on a consolidated basis, for such period with respect to all
outstanding Indebtedness of the Group Members (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, expenses comparable to or in the nature of
interest under any Qualified Receivables Transaction and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP and are treated as interest
expense in accordance with GAAP).
 
 
4

--------------------------------------------------------------------------------


 
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Group Members, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Parent
Borrower or is merged into or consolidated with any Group Member, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Parent Borrower) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by the Parent Borrower or such Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary of the Parent Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Consolidated Total Assets”:  at any date, total assets of the Group Members at
such date, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, the sum, without duplication, of (i)
the aggregate principal amount of all Indebtedness of the Group Members at such
date that appears (or is required to appear) on a consolidated balance sheet of
the Parent Borrower and its Subsidiaries prepared on a consolidated basis in
accordance with GAAP, (ii) Receivables Transaction Attributed Debt of the Group
Members and (iii) obligations of the Group Members in respect of standby letters
of credit backstopping other Indebtedness (it being understood that letters of
credit backstopping performance obligations and performance bonds (and other
obligations of a like nature) shall not be included in “Consolidated Total
Debt”).
 
“Consolidated Total Leverage Ratio”:  as of any date, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA measured for the
four consecutive fiscal quarters ending on such date.
 
“Continuing Directors”:  the directors of the Parent Borrower’s board of
directors on the Closing Date and each other director nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Cost of Funds Rate”:  with respect to any Alternative Currency, the rate of
interest determined by the Administrative Agent (which determination shall be
conclusive absent manifest error) to be the cost to the relevant Lenders of
obtaining funds denominated in such currency for the relevant Interest Period.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Determination Date”:  each date that is three Business Days after any
Calculation Date.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
 
5

--------------------------------------------------------------------------------


 
 
“Documentation Agents”:  as defined in the preamble hereto.
 
“Dollar Equivalent”:  on any date of determination, (a) for the purposes of
determining compliance with Section 7 or the existence of an Event of Default
under Section 8 (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in an Alternative Currency (or, with respect to Letters of Credit,
any other currency reasonably acceptable to the Administrative Agent), the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the applicable Determination Date) with respect
to such currency on such date.
 
“Dollar Eurocurrency Loans”:  Eurocurrency Loans denominated in Dollars.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Parent Borrower organized under
the laws of any jurisdiction within the United States.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Materials
of Environmental Concern, (c) exposure to any Materials of Environmental
Concern, (d) the release or threatened release of any Materials of Environmental
Concern into the environment or (e) any contract, agreement or other consensual
arrangement entered into or binding on one or more Group Members pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m., Local Time, on the Quotation
Day for such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in the currency of such Eurocurrency Loan
(as reflected on the applicable Reuters Screen LIBOR 01 Page or any successor or
substitute page reflecting such rates), for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “Eurocurrency Base
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Eurocurrency Loan (based on the amount of the Eurocurrency Loan of the
Administrative Agent, in its capacity as a Lender, included in the related
borrowing) are offered for such Interest Period to major banks in the London or
other applicable
 
 
6

--------------------------------------------------------------------------------


 
 
offshore interbank market by the principal office of the Administrative Agent in
such offshore interbank market at approximately 11:00 a.m., Local Time, on the
Quotation Day for such Interest Period.
 
“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
 
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the reserve percentages (in each
case expressed as a decimal fraction) for the maximum reserve requirements
(including any marginal, special, emergency or supplemental reserves)
established by any Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, as may be
applicable to any Lender (without duplication of any amounts constituting
Mandatory Costs or other amounts payable pursuant to Section 2.14(d) or
(e)).  Such reserve percentages shall, in the case of Dollar denominated Loans,
include those imposed pursuant to Regulation D of the Board of Governors of the
Federal Reserve System. Eurocurrency Loans shall be deemed to be subject to such
reserve, liquid asset or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D. The
Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement, and the Administrative Agent shall notify the Parent Borrower
promptly of any such adjustment.
 
“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility and made in a particular currency the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
 
“Euros” and “€”:  the single currency of participating member states of the
European Union.
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Rate”:  on any day, with respect to any Alternative Currency (or other
foreign currency with respect to any Letters of Credit denominated in such other
foreign currency), the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth at approximately 11:00 A.M., Local Time, on such day
on the applicable Reuters World Spot Page.  In the event that any such rate does
not appear on any Reuters World Spot Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates reasonably selected by the Administrative Agent in consultation with the
Parent Borrower for such purpose or, at the discretion of the Administrative
Agent in consultation with the Parent Borrower, such Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agent in the market where its foreign currency exchange operations in respect of
such Alternative Currency are then being conducted, at or about 11:00 A.M.,
Local Time, on such day for the purchase of the applicable Alternative Currency
for delivery three Business Days later, provided that, if at the time of any
such determination, for any
 
 
7

--------------------------------------------------------------------------------


 
 
reason, no such spot rate is being quoted, the Administrative Agent may use any
other reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
 
“Existing Credit Agreement”:  as defined in the recitals hereto.
 
“Facility”:  each of (a) the US$ Term Loans (the “US$ Term Facility”), (b) the
US$ Revolving Commitments and the extensions of credit made thereunder (the “US$
Revolving Facility”), (c) the Multicurrency Revolving Commitments and the
extensions of credit made thereunder (the “Multicurrency Revolving Facility”)
and (d) the Incremental Term Loans (the “Incremental Term Facility”).
 
“Facility Fee Rate”:  as determined pursuant to the Pricing Grid.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) as applicable, the last day of the
Revolving Commitment Period or the date on which all of the Term Loans or
Revolving Commitments under a particular Facility have been paid in full or
terminated.
 
“Foreign Borrower Obligations”:  the collective reference to the unpaid
principal of and interest on the Loans to and all other obligations and
liabilities of each Foreign Subsidiary Borrower under the Loan Documents
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of such Loans and interest
accruing at the then applicable rate provided in this Agreement after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to such Foreign Subsidiary Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by any
Foreign Subsidiary Borrower pursuant to the terms of any of the foregoing
agreements).
 
“Foreign Plan”:  each “defined benefit plan” (within the meaning of Section
3(35) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Borrower or any Commonly Controlled
Entity.
 
“Foreign Subsidiary”:  any Wholly Owned Subsidiary of the Parent Borrower that
is not a Domestic Subsidiary.
 
“Foreign Subsidiary Borrowers”:  Roper Industries Limited, Roper Holdings
Limited and any other Foreign Subsidiary with respect to which the conditions
set forth in Sections 2.23 and 5.3 have been satisfied.
 
 
8

--------------------------------------------------------------------------------


 
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of any financial covenants, standards or
terms in this Agreement, then the Parent Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Parent Borrower’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made; provided, that if any such Accounting Change shall
have occurred, the Administrative Agent may determine, in its reasonable
discretion and by written notice to the Parent Borrower and the Lenders, that
for purposes of Section 7.1, calculations by the Parent Borrower may be made in
accordance with GAAP as adjusted for such Accounting Changes and that no such
amendment will be necessary.  Until such time as such an amendment shall have
been executed and delivered by the Parent Borrower, the Administrative Agent and
the Required Lenders, or the determination made by the Administrative Agent (in
accordance with the preceding sentence) that no such amendment is necessary, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by any final and effective rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Group Members”:  the collective reference to the Parent Borrower and its
Subsidiaries.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar monetary
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such
 
 
9

--------------------------------------------------------------------------------


 
 
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Parent Borrower in good faith.
 
“Incremental Amendment”:  as defined in Section 2.24(a).
 
“Incremental Facility Activation Notice”:  as defined in Section 2.24(a).
 
“Incremental Facility Closing Date”:  as defined in Section 2.24(a).
 
“Incremental Term Lenders”:  each Lender that holds an Incremental Term Loan.
 
“Incremental Term Loans”:  any Loan made pursuant to Section 2.24(a).
 
“Incremental Term Maturity Date”:  with respect to the Incremental Term Loans to
be made pursuant to any Incremental Term Facility Activation Notice, the
maturity date specified in such Incremental Term Facility Activation Notice.
 
“Indebtedness”:  of any Person at any date, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable and other
accrued obligations arising in the ordinary course of such Person’s business and
other than earn-outs or other similar forms of contingent purchase prices), (c)
obligations, whether or not assumed, of others secured by Liens on property or
assets now or hereafter owned or acquired by such Person, other than Liens
permitted under Section 7.3(d), (d) obligations which are evidenced by notes,
acceptances, or other similar instruments, (e) Capital Lease Obligations, (f)
obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements, (g) Off-Balance Sheet Liabilities, (h) Guarantee
Obligations in respect of obligations of the kind referred to in clauses (a)
through (g) above, and (i) for the purposes of Section 8(e) only, obligations in
respect of Swap Agreements; provided, however, that “Indebtedness” shall exclude
(x) obligations, contingent or otherwise, with respect to bids, trade, forward
or futures contracts (other than in respect of borrowed money), leases,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and appeal bonds, and
(y) obligations, contingent or otherwise, with respect to letters of credit or
similar arrangements in support of obligations described in the immediately
preceding clause (x).  The amount of Indebtedness of any Person at any date
shall be without duplication (i) the outstanding balance at such date of all
unconditional obligations as described above and the maximum liability of any
Guarantee Obligations or contingent obligations described above at such date and
(ii) in the case of Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of the
fair market value at such date of any asset subject to a Lien securing the
Indebtedness of others and the amount of the Indebtedness secured.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
 
10

--------------------------------------------------------------------------------


 
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter
(or any other time period of less than one month reasonably acceptable to the
Administrative Agent), as selected by the relevant Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months thereafter (or any other time period of less than one
month reasonably acceptable to the Administrative Agent), as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., Local Time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) no Borrower may select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be; and
 
(iii) except with respect to any Interest Period shorter than one-month, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.
 
“Issuing Lender”:  JPMorgan Chase Bank, N.A., Wachovia Bank, National
Association or any affiliate thereof, or any other Lender reasonably acceptable
to the Administrative Agent, in each case in its capacity as issuer of any
Letter of Credit.  Each reference herein to “the Issuing Lender” shall be deemed
to be a reference to the relevant Issuing Lender with respect to the relevant
Letter of Credit.
 
“L/C Commitment”:  $150,000,000.
 
 
11

--------------------------------------------------------------------------------


 
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all US$ Revolving Lenders other
than the Issuing Lender.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
other), charge or other security interest or any other security agreement
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing), but excluding any licensing of products, services or Intellectual
Property in the ordinary course of business.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
“Local Time”:  (a) in the case of Alternative Currency Loans, London time (or,
in the case of the definition of “Eurocurrency Base Rate” with respect to Loans
denominated in Euros, Brussels time), (b) in the case of Letters of Credit
denominated in a currency other than Dollars or an Alternative Currency, such
time as the Administrative Agent shall reasonably determine and (c) in all other
cases, New York City time.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate amount of the US$ Term Loans, the Incremental Term
Loans or Revolving Extensions of Credit, as the case may be, outstanding
thereunder (or, in the case of the US$ Revolving Facility or Multicurrency
Revolving Facility, prior to any termination of the Revolving Commitments
thereunder, the holders of more than 50% of such Revolving Commitments).
 
“Mandatory Cost”:  in relation to any Eurocurrency Loans, any addition to the
interest rate determined in accordance with Schedule 1.1B.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations or financial condition of the Group Members taken as a whole or (b)
the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights to payment and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, in each case to the extent regulated
under any Environmental Law.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
 
12

--------------------------------------------------------------------------------


 
 
“Multicurrency Revolving Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans in Dollars or any Alternative Currency
in an aggregate principal amount not to exceed the amount set forth under the
heading “Multicurrency Revolving Commitment” opposite such Lender’s name on
Schedule 1.1 or in the Assignment and Assumption or the Incremental Facility
Activation Notice pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.  The
original amount of the aggregate Multicurrency Revolving Commitments is
$50,000,000.
 
“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the aggregate principal amount
of all Multicurrency Revolving Loans held by such Lender then outstanding.  In
the case of Multicurrency Revolving Loans denominated in Alternative Currencies,
such amount shall be calculated using the Dollar Equivalent thereof.
 
“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or that holds Multicurrency Revolving Loans.
 
“Multicurrency Revolving Loans”:  as defined in Section 2.4(a).
 
“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the aggregate Multicurrency Revolving Commitments
or, at any time after the Multicurrency Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Multicurrency Revolving Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Multicurrency Revolving
Extensions of Credit then outstanding.
 
“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
“New Lender Supplement”:  a supplement substantially in the form of Exhibit E.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section 10.1.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-U.S. Lender”:  as defined in Section 2.19(d).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables
Transaction Attributed Debt and repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or notes
receivable or any other obligation of such Person or any of its Subsidiaries or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any repurchase
obligation or liability of such Person or any of its Subsidiaries under any sale
and leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (c) any liability of such Person or any of its
Subsidiaries under any so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person and its Subsidiaries but which appears as a footnote in the financial
statements.
 
 
13

--------------------------------------------------------------------------------


 
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent Borrower”:  as defined in the preamble hereto.
 
“Participant”:  as defined in Section 10.6(c).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee pension benefit plan subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4062 or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pricing Grid”:  the table set forth below.
 
Senior Unsecured Long-Term Debt Rating (Moody’s/S&P)
Applicable Margin for Term Loans – Eurocurrency Loans
Applicable Margin for Term Loans – ABR Loans
Applicable Margin for Revolving Loans Eurocurrency Loans
Applicable Margin for Revolving Loans – ABR Loans
Facility Fee Rate
Baa1/BBB+ or better
1.000%
0.000%
0.850%
0.000%
0.150%
Baa2/BBB
1.250%
0.250%
1.075%
0.075%
0.175%
Baa3/BBB-
1.500%
0.500%
1.300%
0.300%
0.200%
Baa3 and BB+ or Ba1 and BBB-
1.750%
0.750%
1.500%
0.500%
0.250%
Ba1/BB+
2.000%
1.000%
1.700%
0.700%
0.300%
Ba2/BB
2.250%
1.250%
1.900%
0.900%
0.350%
Ba3/BB- or below
2.500%
1.500%
2.050%
1.050%
0.450%



In the foregoing chart, “Senior Unsecured Long-Term Debt Rating” refers to the
rating on the Facilities, or in the absence of such rating, on any other senior
unsecured long-term debt of the Parent Borrower.  In the case of any “split”
rating from Moody’s and S&P (except Baa3 and BB+ or Ba1 and BBB-), the rating
will be deemed to be the higher of the two ratings unless the ratings are two or
more levels apart, in which case the rating will be deemed to be one level above
the lower rating.  If the ratings of either S&P or Moody’s changes, the
Applicable Margin shall adjust, and such adjustment shall be effective, on the
first Business Day following the date on which such change in rating is first
publicly announced.  If at the Closing Date the Parent Borrower has not received
a Senior Unsecured Long-Term Debt Rating from
 
 
14

--------------------------------------------------------------------------------


 
 
each of S&P and Moody’s, then the Applicable Margin shall be based on the
“Issuer Rating” from S&P and the “Corporate Family Rating” from Moody’s;
provided, that if the Parent Borrower has not received a Senior Unsecured
Long-Term Debt Rating from each of S&P and Moody’s on the date that is
three-months after the Closing Date, the Applicable Margin shall be based on the
lowest rating (Ba3/BB- or below) until such time as a Senior Unsecured Long-Term
Debt Rating from each of S&P and Moody’s has been received.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A., in connection with
extensions of credit to debtors).
 
“Prohibited Transaction”:  has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f) of the Code.
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  the facilities or properties owned, leased or operated by any
Group Member.
 
“Qualified Receivables Transaction”:  any transaction or series of transactions
that may be entered into by any Group Member pursuant to which such Group Member
may sell, convey or otherwise transfer to (a) a Receivables Entity (in the case
of a transfer by such Group Member) or (b) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in, any
Receivables (whether now existing or arising in the future) of such Group
Member, and any assets related thereto including, without limitation, all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, the proceeds of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitizations
involving Receivables.
 
“Quotation Day”:  with respect to any Eurocurrency Loans and any Interest
Period, (i) in the case of a Eurocurrency Loans denominated in Dollars or Euros,
two (2) Business Days prior to the commencement of such Interest Period, and
(ii) in the case of a Eurocurrency Loan denominated in any Alternative Currency
other than Euros, the day on which it is market practice in the relevant
interbank market for major banks to give quotations for deposits in the currency
of such borrowing for delivery on the first day of such Interest Period (and if
such quotations would normally be given by major banks on more than one day, the
Quotation Day will be the last of such days).
 
“Receivable”:  a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” (as so defined) of such items.
 
“Receivables Entity”:  either (a) any Subsidiary of the Parent Borrower or (b)
another Person to which any Group Member transfers Receivables and related
assets, in either case which engages in no activities other than in connection
with the repurchase or financing of Receivables and which is designated by the
Board of Directors of the Parent Borrower as a Receivables Entity:
 
 
15

--------------------------------------------------------------------------------


 
 
(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (x) is guaranteed by any Group Member (excluding guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings); (y) is recourse to or
obligates any Group Member in any way other than pursuant to Standard
Securitization Undertakings; or (z) subjects any property or asset of any Group
Member, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings;
 
(ii) with which no Group Member has any material contract, agreement,
arrangement or understanding (except in connection with any equity investment, a
purchase money note or a Qualified Receivables Transaction other than (x) on
terms, taken as a whole, no less favorable to such Group Member than those that
might be obtained at the time from Persons that are not Affiliates of such Group
Member or (y) for the payment of fees in the ordinary course of business in
connection with servicing Receivables; and
 
(iii) to which no Group Member has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.
 
“Receivables Transaction Attributed Debt”:  the amount of obligations
outstanding under the legal documents entered into as part of any receivables
securitization (including any Qualified Receivables Transaction) on any date of
determination that would be characterized as principal if such receivables
securitization were structured as a secured lending transaction rather than as a
purchase.
 
“Refunded Swingline Loans”:  as defined in Section 2.7.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Parent Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the aggregate Revolving Commitments then in effect (or, if the Revolving
Commitments have been terminated under any Facility, the sum of (i) the
Revolving Commitments then in effect (if any) and (ii) the aggregate amount of
the Revolving Extensions of Credit then outstanding).
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
 
16

--------------------------------------------------------------------------------


 
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of the Parent Borrower and any other officer of
the Parent Borrower so designated by any of the foregoing officers in a notice
to the Administrative Agent, but in any event, with respect to financial
matters, the chief financial officer, treasurer or controller of the Parent
Borrower.
 
“Restricted Payment”:  means the declaration or payment of any dividend by the
Parent Borrower (other than dividends payable solely in common stock of such the
Parent Borrower) on, or the making of any payment on account of, or the setting
apart of assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
the Parent Borrower, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Parent Borrower.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Commitments”:  the collective reference to the Multicurrency
Revolving Commitments and the US$ Revolving Commitments.
 
“Revolving Extensions of Credit”:  the collective reference to the Multicurrency
Revolving Extensions of Credit and the US$ Revolving Extensions of Credit.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  the collective reference to the Multicurrency Revolving
Loans and the US$ Revolving Loans.
 
“Revolving Termination Date”:  the fifth anniversary of the Closing Date.
 
“S&P”:  Standard & Poor’s Ratings Group.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Specified Multicurrency Revolving Lender”:  as defined in Section 2.23.
 
“Standard Securitization Undertakings”:  representations, warranties, covenants
and indemnities entered into by any Group Member which are reasonably customary
in securitization of Receivables transactions.
 
“Sterling” and “£”:  British pounds sterling.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
 
 
17

--------------------------------------------------------------------------------


 
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Group Member shall
be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
“Swingline Participation Amount”:  as defined in Section 2.7(c).
 
“Syndication Agents”:  as defined in the preamble hereto.
 
“Term Lenders”:  the collective reference to the US$ Term Lenders and the
Incremental Term Lenders.
 
“Term Loans”:  the collective reference to the US$ Term Loans and the
Incremental Term Loans.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“United States”:  the United States of America.
 
“US$ Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in Dollars in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “US$ Revolving Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption or the
Incremental Facility Activation Notice pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the aggregate US$ Revolving Commitments is
$700,000,000.
 
“US$ Revolving Extensions of Credit”:  as to any US$ Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
US$ Revolving Loans held by such Lender then outstanding, (b) such Lender’s US$
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s US$ Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
 
“US$ Revolving Lender”:  each Lender that has a US$ Revolving Commitment or that
holds US$ Revolving Loans.
 
“US$ Revolving Loans”:  as defined in Section 2.4(a).
 
 
18

--------------------------------------------------------------------------------


 
 
“US$ Revolving Percentage”:  as to any US$ Revolving Lender at any time, the
percentage which such Lender’s US$ Revolving Commitment then constitutes of the
aggregate US$ Revolving Commitments or, at any time after the US$ Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s US$ Revolving Loans then outstanding
constitutes of the aggregate principal amount of the US$ Revolving Loans then
outstanding, provided, that, in the event that the US$ Revolving Loans are paid
in full prior to the reduction to zero of the US$ Revolving Extensions of
Credit, the US$ Revolving Percentages shall be determined in a manner designed
to ensure that the other outstanding US$ Revolving Extensions of Credit shall be
held by the US$ Revolving Lenders on a comparable basis.
 
“US$ Term Commitment”:  as to any Lender, the obligation of such Lender, if any,
to make a US$ Term Loan to the Parent Borrower in a principal amount not to
exceed the amount set forth under the heading “US$ Term Commitment” opposite
such Lender’s name on Schedule 1.1.  The original aggregate amount of the US$
Term Commitments is $350,000,000.
 
“US$ Term Lender”:  each Lender that holds a US$ Term Loan or is obligated to
make a US$ Term Loan on the Closing Date pursuant to Section 2.1.
 
“US$ Term Loan”:  as defined in Section 2.1.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
1.2 Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) where applicable, any amount
(including, without limitation, minimum borrowing, prepayment or repayment
amounts) expressed in Dollars shall, when referring to any currency other than
Dollars, be deemed to mean an amount of such currency having a Dollar Equivalent
approximately equal to such amount.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
19

--------------------------------------------------------------------------------


 
 
1.3 Exchange Rates.  (a)  Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Alternative Currency in which a Loan is
then outstanding and (ii) give notice thereof to the Parent Borrower.  The
Exchange Rates so determined shall become effective on the first Business Day
immediately following the relevant Calculation Date (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date.
 
(b) Not later than 2:00 P.M., Local Time, on each Reset Date with respect to the
Multicurrency Revolving Facility, the Administrative Agent shall (i) determine
the aggregate amount of Multicurrency Revolving Extensions of Credit on such
date (after giving effect to any Multicurrency Revolving Loans to be made in
connection with such determination) and (ii) notify the Parent Borrower  of such
determination.
 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Term Commitments.   Subject to the terms and conditions hereof, on the
Closing Date, each US$ Term Lender severally agrees to make a “US$ Term Loan” to
the Parent Borrower in an amount not to exceed the US$ Term Commitment of such
Lender.  The US$ Term Loans may from time to time be Dollar Eurocurrency Loans
or ABR Loans, as determined by the Parent Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.
 
2.2 Procedure for Term Loan Borrowing.  With respect to US$ Term Loans, the
Parent Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent in advance of the
anticipated Closing Date no later than 12:00 noon, Local Time (a) one Business
Day prior to the Closing Date, in the case of ABR Loans and (iii) three Business
Days prior to the Closing Date, in the case of Eurocurrency Loans, requesting
that the Term Lenders make the US$ Term Loans on the Closing Date and specifying
the amount to be borrowed.  Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof.  Not later than 12:00 Noon,
Local Time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan to be made by such Lender.  The Administrative
Agent shall credit the account of the Parent Borrower on the books of such
office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.  Any funding of Incremental Term Loans shall be made pursuant
to such procedures as shall be agreed to by the Parent Borrower, the relevant
Incremental Term Lenders and the Administrative Agent.
 
2.3 Repayment of Term Loans.
 
(a) The US$ Term Loan shall mature in a single installment due on the second
anniversary of the Closing Date.
 
(b) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly), if
any, as specified in the Incremental Facility Activation Notice pursuant to
which such Incremental Term Loans were made.
 
2.4 Revolving Commitments.  (a)  Subject to the terms and conditions hereof, (i)
each US$ Revolving Lender severally agrees to make revolving credit loans in
Dollars (“US$ Revolving Loans”) to the Parent Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s US$ Revolving Percentage of the
sum of (x) the L/C Obligations then outstanding and (y) the aggregate principal
amount of the Swingline Loans then outstanding, does not exceed such Lender’s
US$ Revolving
 
 
20

--------------------------------------------------------------------------------


 
 
Commitment and (ii) each Multicurrency Revolving Lender severally agrees to make
revolving credit loans in Dollars and each Alternative Currency (“Multicurrency
Revolving Loans”) to the Parent Borrower and the Foreign Subsidiary Borrowers
from time to time during the Revolving Commitment Period in an aggregate
principal amount at any one time outstanding which does not exceed such Lender’s
Multicurrency Revolving Commitment.  During the Revolving Commitment Period the
relevant Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurocurrency Loans or, in the case of Revolving Loans denominated in Dollars,
ABR Loans, as determined by the relevant Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.  No Revolving
Loans shall be made if the Revolving Extensions of Credit would exceed the
Revolving Commitment.
 
(b) Each Borrower shall repay all outstanding Revolving Loans borrowed by it on
the Revolving Termination Date.
 
2.5 Procedure for Revolving Loan Borrowing.  The Borrowers may borrow under the
relevant Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the relevant Borrower shall give the Administrative
Agent irrevocable written notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., Local Time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Loans, or (b)
one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the US$
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 A.M., Local Time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date, (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan, the respective lengths of the
initial Interest Period therefor and the details of the account to which funds
are to be paid and (iv) in the case of Revolving Loans denominated in Dollars,
whether they are to be Revolving Loans under the US$ Revolving Facility or the
Multicurrency Revolving Facility, provided that if no selection is made, such
Revolving Loans shall be under the US$ Revolving Facility.  Each borrowing under
the Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Parent Borrower, borrowings under the US$ Revolving Commitments
that are ABR Loans in other amounts pursuant to Section 2.7(b).  Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Revolving Lender thereof.  Each relevant Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the relevant Borrower at the Funding Office prior to 1:00
P.M., Local Time, on the Borrowing Date requested by the relevant Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the relevant Borrower by the Administrative Agent
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
 
2.6 Swingline Commitment.  (a)  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Parent Borrower under the US$ Revolving Commitments from time to time during
the Revolving Commitment Period by making swing line loans (“Swingline Loans”)
to the Parent Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding US$
Revolving Loans, may exceed the Swingline Commitment
 
 
21

--------------------------------------------------------------------------------


 
 
then in effect) and (ii) the Parent Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available US$
Revolving Commitments would be less than zero.  During the Revolving Commitment
Period, the Parent Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.  Swingline Loans shall be ABR Loans only.
 
(b) The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a US$ Revolving
Loan is borrowed, the Parent Borrower shall repay all Swingline Loans then
outstanding.
 
2.7 Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Parent Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 3:00 P.M., Local Time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $100,000 or a whole multiple thereof.  Not later than 4:00 P.M., Local
Time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Parent Borrower
on such Borrowing Date by depositing such proceeds in the account of the Parent
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, Local Time,
request each US$ Revolving Lender to make, and each US$ Revolving Lender hereby
agrees to make, a US$ Revolving Loan, in an amount equal to such US$ Revolving
Lender’s US$ Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender.  Each US$ Revolving Lender shall make the amount of
such US$ Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., Local Time,
one Business Day after the date of such notice.  The proceeds of such US$
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.  The Parent Borrower irrevocably authorizes the
Swingline Lender to charge the Parent Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the US$ Revolving Lenders are not sufficient to repay in
full such Refunded Swingline Loans.
 
(c) If prior to the time a US$ Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Parent Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
US$ Revolving Loans may not be made as contemplated by Section 2.7(b), each US$
Revolving Lender shall, on the date such US$ Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation
 
 
22

--------------------------------------------------------------------------------


 
 
Amount”) equal to (i) such US$ Revolving Lender’s US$ Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such US$ Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any US$
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such US$ Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e) Each US$ Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such US$ Revolving Lender or the Parent Borrower may have
against the Swingline Lender, the Parent Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Parent Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Parent Borrower, any other Borrower or any other US$ Revolving
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
 
2.8 Facility Fees, etc.    (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a facility fee for
the period from and including the date hereof to the last day of the Revolving
Commitment Period, computed at the Facility Fee Rate on the Revolving Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after September 30, 2008.
 
(b) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9 Termination or Reduction of Commitments.  The Parent Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments under the relevant Facility or,
from time to time, to reduce the amount of the Revolving Commitments under the
relevant Facility; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the aggregate Revolving Extensions of Credit under the relevant
Facility would exceed the aggregate Revolving Commitments thereunder.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the relevant Revolving Commitments then in
effect.
 
2.10 Optional Prepayments.  The relevant Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable written notice delivered to the Administrative Agent no later than
11:00 A.M., Local Time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 11:00 A.M., Local Time, one Business Day
 
 
23

--------------------------------------------------------------------------------


 
 
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans or ABR
Loans; provided, that if such notice is given in connection with a conditional
notice of termination of the Revolving Commitments and a refinancing of all
Loans outstanding hereunder, such notice may be conditional on the effectiveness
of the replacement credit agreement or other similar document and may be revoked
by the Parent Borrower if such condition is not satisfied, subject to Section
2.20; provided further, that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, such Borrower shall
also pay any amounts owing pursuant to Section 2.20.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given and not revoked as provided in the
preceding sentence, the amount specified in such notice shall be due and payable
on the date specified therein, together with (except in the case of Revolving
Loans that are ABR Loans and Swingline Loans) accrued interest to such date on
the amount prepaid.  Partial prepayments of Term Loans and Revolving Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
 
2.11 Mandatory Prepayments; Cash Collateralization of Letters of
Credit.  (a)  If, on any Determination Date, the aggregate Multicurrency
Revolving Extensions of Credit exceed 105% of the aggregate Multicurrency
Revolving Commitments, the Borrowers shall, without notice or demand, within
three Business Days after such Determination Date, prepay Multicurrency
Revolving Loans in an aggregate amount such that, after giving effect thereto,
the aggregate Multicurrency Revolving Extensions of Credit do not exceed the
aggregate Multicurrency Revolving Commitments.
 
(b) If on any date the Administrative Agent shall notify the Parent Borrower
that, by virtue of any change in the Exchange Rate of any foreign currency in
which a Letter of Credit is denominated, the L/C Obligations would exceed 105%
of the L/C Commitment then in effect, then, within three Business Days after the
date of such notice, the Parent Borrower shall arrange to cash collateralize
outstanding Letters of Credit to the extent necessary to eliminate such excess.
 
2.12 Conversion and Continuation Options.  (a)  The Parent Borrower may elect
from time to time to convert Dollar Eurocurrency Loans to ABR Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the Business Day preceding the proposed conversion
date, provided that any such conversion of Eurocurrency Loans may only be made
on the last day of an Interest Period with respect thereto.  The Parent Borrower
may elect from time to time to convert ABR Loans to Dollar Eurocurrency Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., Local Time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan under a particular Facility
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable written notice to the Administrative Agent substantially in
the form of Exhibit F and in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Dollar
Eurocurrency Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such continuations, and provided,
further, that if the relevant Borrower shall fail
 
 
24

--------------------------------------------------------------------------------


 
 
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
(i) in the case of Dollar Eurocurrency Loans, be automatically converted to ABR
Loans on the last day of such then expiring Interest Period and (ii) otherwise,
where the relevant Borrower has failed to give a notice of continuation by 11:00
A.M. Local Time three Business Days prior to the end of the expiring Interest
Period, be automatically continued as a Eurocurrency Loan with an Interest
Period of one month.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.
 
2.13 Limitations on Eurocurrency Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurocurrency Tranches
shall be outstanding at any one time.
 
2.14 Interest Rates and Payment Dates.  (a)  Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% per annum or (y) in
the case of Reimbursement Obligations, the rate applicable to ABR Loans under
the US$ Revolving Facility plus 2% per annum, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility (or, in the case of the Multicurrency Revolving
Facility, the rate then applicable to the Eurocurrency Loans), plus 2% per annum
(or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the US$ Revolving Facility
plus 2% per annum), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).
 
(d) If and so long as any Lender is required to make special deposits to
maintain reserve asset ratios or to pay fees, in each case in respect of such
Lender’s Eurocurrency Loans in any currency other than Dollars in accordance
with the requirements of the Bank of England or the European Central Bank and/or
the Financial Services Authority (or, in either case, any authority which
replaces all or any of its functions), the Administrative Agent may require the
Parent Borrower to pay, for the account of such Lender, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs as may be applicable thereto
and calculated in accordance with the formula and in the manner set forth in
Schedule 1.1B hereto.
 
(e) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Banks but
excluding requirements reflected in the Eurocurrency Reserve Requirements or the
Mandatory Costs) in respect of any of such Lender’s Eurocurrency Loans in
 
 
25

--------------------------------------------------------------------------------


 
 
any currency other than Dollars, such Lender may require the Parent Borrower to
pay, contemporaneously with each payment of interest on each of such Loans
subject to such requirements, additional interest on such Loan at a rate per
annum specified by such Lender to be the cost to such Lender of complying with
such requirements in relation to such Loan.
 
(f) Any additional interest owed pursuant to paragraph (d) or (e) above shall be
determined by the Administrative Agent and notified to the Parent Borrower in
the form of a certificate setting forth such additional interest at least five
Business Days before each date on which interest is payable for the relevant
Loan, and such additional interest so notified to the Parent Borrower by the
Administrative Agent shall be payable to the Administrative Agent for the
account of the respective Lender on each date on which interest is payable for
such Loan.
 
(g) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
2.15 Computation of Interest and Fees.  (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and Loans denominated in Sterling, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Parent Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate.  Any change in the interest rate
on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of the effective
date and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.
 
2.16 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
 
(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable
thereafter.  If such notice is given (w) any Dollar Eurocurrency Loans under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (x) any ABR Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans, (y) any outstanding Dollar
Eurocurrency Loans under the relevant Facility shall be converted, on the last
day of the then-current Interest Period, to ABR Loans and (z) any affected
Eurocurrency Loans denominated in
 
 
26

--------------------------------------------------------------------------------


 
 
an Alternative Currency shall automatically commence bearing interest at the
Cost of Funds Rate plus the Applicable Margin.  Until such notice has been
withdrawn by the Administrative Agent, no further Dollar Eurocurrency Loans
under any affected Facility shall be made or continued as such, nor shall the
Parent Borrower have the right to convert Loans under any such Facility to
Dollar Eurocurrency Loans.
 
2.17 Pro Rata Treatment and Payments.  (a)  Each borrowing by any Borrower from
the Lenders hereunder, each payment by any Borrower on account of any facility
fee and any reduction of the Revolving Commitments of the Lenders shall be made
pro rata according to the respective US$ Revolving Percentages or Multicurrency
Revolving Percentages, as the case may be, of the relevant Lenders.
 
(b) Each payment (including any prepayment) by any Borrower on account of
principal of the Term Loans under a particular Facility shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders under such Facility.  Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.
 
(c) Each payment by any Borrower on account of principal of and interest on the
Revolving Loans under a particular Facility shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Loans then held by
the Revolving Lenders under such Facility.
 
(d) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Local
Time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars or the relevant Alternative
Currency and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
 
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (or,
in the case of Dollar-denominated Loans, if greater, the Federal Funds Effective
Rate), for the period until such Lender makes such amount immediately available
to the Administrative Agent.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error.  If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans (or, in the case of Alternative Currency
Loans, the relevant rate applicable thereto) under the relevant Facility, on
demand, from the relevant Borrower.
 
 
27

--------------------------------------------------------------------------------


 
 
(f) Unless the Administrative Agent shall have been notified in writing by the
relevant Borrower prior to the date of any payment due to be made by the
relevant Borrower hereunder that the relevant Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
such Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the relevant Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate (or, in the case of Alternative Currency Loans, the Cost of Funds
Rate).  Nothing in this Section 2.17(f) shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrowers.
 
2.18 Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof (but excluding any expected adoption or change in any
Requirement of Law reasonably contemplated by an Lender, Participant or
Assignee, based upon the conditions applicable on the Closing Date (in the case
of the initial Lenders) or on the date such Participant or Assignee first
acquires rights under this Agreement):
 
(i) shall subject any Lender to any new tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurocurrency
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.19 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii) shall impose, modify or hold applicable any new reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate or
otherwise assessed pursuant to Section 2.14(d) or Section 2.14(e); or
 
(iii) shall impose on such Lender any other new condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the relevant Borrower shall promptly pay such
Lender, upon its written demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly certify in writing to the relevant Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any
 
 
28

--------------------------------------------------------------------------------


 
 
Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Parent Borrower (with a
copy to the Administrative Agent) of a written certification therefor, the
Parent Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the relevant Borrower (with a copy to the
Administrative Agent) shall be presumed correct, subject to evidence to the
contrary.  Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the relevant Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
 
2.19 Taxes.  (a)  All payments made by the Borrowers under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrowers shall not be required to
increase any such amounts payable to the Administrative Agent or any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to the
Administrative Agent’s or such Lender’s failure to comply with the requirements
of paragraphs (d), (e) or (f) of this Section or (ii) that are United States
withholding taxes imposed on amounts payable to the Administrative Agent or such
Lender at the time the Administrative Agent or such Lender becomes a party to
this Agreement (for the avoidance of doubt, including United States withholding
taxes imposed under Sections 871(a) or 881(a) of the Code with respect to any
fees payable under this Agreement), except to the extent that the Administrative
Agent’s or such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the relevant Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph.
 
(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Borrower,
as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower or other evidence reasonably satisfactory to the
Administrative Agent showing payment thereof.  If any Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when
 
 
29

--------------------------------------------------------------------------------


 
 
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure; provided,
however, that such indemnity shall not apply with respect to interest on
penalties attributable to the failure of the Administrative Agent or any Lender
to timely notify such Borrower of the incurrence of any such taxes.
 
(d) Each Lender (or Transferee) or the Administrative Agent that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Parent Borrower and (in the case of a
Lender) the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Parent Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Parent
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Parent Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.
 
(e) A Lender or the Administrative Agent that is entitled to an exemption from
or reduction in the rate of withholding or deduction of any non-U.S.
Non-Excluded Taxes under the law of the jurisdiction imposing such non-U.S.
Non-Excluded Taxes, or under any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to such Borrower
(with a copy to the Administrative Agent, in the case of a Lender), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or deduction, or at
a reduced rate thereof, provided that such Lender or Administrative Agent is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s or Administrative Agent’s sole judgment, exercised in good faith, such
completion, execution or submission would not materially prejudice the legal
position of such Lender.
 
(f) Any Lender or Administrative Agent that is a United States person, as
defined in Section 7701(a)(30) of the Code, and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c) shall deliver to
the Borrower (with a copy to the Administrative Agent, in case of a Lender) two
properly completed and duly executed copies of Internal Revenue Service Form
W-9, or any successor form.
 
(g) If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund or credit of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section 2.19, it shall promptly pay over such refund or the
amount of such credit to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
2.19 with respect to the Non-Excluded Taxes or Other Taxes
 
 
30

--------------------------------------------------------------------------------


 
 
giving rise to such refund or credit), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit); provided, that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such  Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund or the
amount of such credit to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.
 
(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20 Indemnity.  Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement (unless such notice
shall have been revoked in accordance with the provisions of this Agreement) or
(c) the making of a prepayment of Eurocurrency Loans on a day that is not the
last day of an Interest Period with respect to the relevant Eurocurrency
Loans.  Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment, creation or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the relevant
interbank eurocurrency market.  A certificate as to any amounts payable pursuant
to this Section submitted to the relevant Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.21 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Parent Borrower, use reasonable
efforts to designate another lending office for any Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender exercised
in good faith, cause such Lender and its lending office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section shall affect or postpone any of the obligations of any Borrower
or the rights of any Lender pursuant to Section 2.18 or 2.19(a).
 
2.22 Replacement of Lenders.  The Parent Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) defaults in its obligation to make Loans hereunder or (c)
is a Specified Multicurrency Revolving Lender (but, in the case of this clause
(c), only as to its rights and obligations under the Multicurrency Revolving
Facility), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) in the case of clause (a) above, prior to any such replacement, such
Lender shall
 
 
31

--------------------------------------------------------------------------------


 
 
have taken no action under Section 2.21 so as to eliminate the continued need
for payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement
(limited to Loans and other amounts under the Multicurrency Revolving Facility
in the case of clause (c) above), (v) the relevant Borrowers shall be liable to
such replaced Lender under Section 2.20 if any Eurocurrency Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Parent
Borrower shall be obligated to pay the registration and processing fee referred
to in Section 10.6(b)(ii)(B)), (viii) in the case of clause (a) above, until
such time as such replacement shall be consummated, the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.
 
2.23 Additional Foreign Subsidiary Borrowers.  The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Foreign
Subsidiary to be a Foreign Subsidiary Borrower upon satisfaction of the
conditions specified in Section 5.3, in which case such Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement.  The Administrative Agent shall
notify the Multicurrency Revolving Lenders at least 5 Business Days prior to
granting such consent, and shall withhold such consent if any such Lender (a
“Specified Multicurrency Revolving Lender”) notifies the Administrative Agent
within 5 Business Days that it is not permitted by applicable Requirements of
Law to make Loans to the relevant Foreign Subsidiary.  So long as the principal
of and interest on any Loans made to any Foreign Subsidiary Borrower under this
Agreement shall have been paid in full and all other obligations of such Foreign
Subsidiary Borrower under this Agreement shall have been fully performed, the
Parent Borrower may, by not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Foreign Subsidiary Borrower”.
 
2.24 Incremental Credit Extensions.  (a)    The Parent Borrower may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”), (b) one or more increases in the amount of the US$
Revolving Commitments (each such increase, a “US$ Revolving Commitment
Increase”) or (c) one or more increases in the amount of the Multicurrency
Revolving Commitments (each such increase, a “Multicurrency Revolving Commitment
Increase”), provided that (i) both at the time of any such request and after
giving effect to the effectiveness of any Incremental Amendment referred to
below (including, in the case of any Incremental Term Loan, after giving effect
thereto), no Default or Event of Default shall exist and (ii) the Parent
Borrower shall be in compliance with the covenants set forth in Section 7.1
determined on a pro forma basis as of the last day of the most recent fiscal
quarter for which financial statements have been delivered hereunder, in each
case, as if such Incremental Term Loans, US$ Revolving Commitment Increases or
Multicurrency Revolving Commitment Increases, as applicable, had been
outstanding on the last day of such fiscal quarter for testing compliance
therewith and after giving effect to the intended use of proceeds thereof.  Each
tranche of Incremental Term Loans, each US$ Revolving Commitment Increase and
each Multicurrency Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $50,000,000 (provided that such amount
may be less than $50,000,000 if (x) such amount represents all remaining
availability under the limit set forth in the next sentence or (y) if otherwise
agreed to by the Administrative Agent).  Notwithstanding anything to the
contrary herein, the aggregate amount of the Incremental Term Loans, the US$
Revolving Commitment Increases and the Multicurrency Revolving
 
 
32

--------------------------------------------------------------------------------


 
 
Commitment Increases shall not exceed $350,000,000.  The Incremental Term Loans
shall rank pari passu in right of payment with the Revolving Loans and the US$
Term Loans.  Each notice (each, an “Incremental Facility Activation Notice”)
from the Parent Borrower pursuant to this Section 2.24, which shall be in form
reasonably satisfactory to the Administrative Agent, shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans, US$
Revolving Commitment Increases or Multicurrency Revolving Commitment Increases,
including, in the case of Incremental Term Loans, (i) the applicable Incremental
Term Maturity Date, (ii) the amortization schedule, if any, for such Incremental
Term Loans, (iii) the Applicable Margin for such Incremental Term Loans and (iv)
the proposed original issue discount applicable to such Incremental Term Loans,
if any.  Incremental Term Loans may be made, and US$ Revolving Commitment
Increases or Multicurrency Revolving Commitment Increases may be provided, by
any existing Lender or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”), provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld, delayed or conditioned) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such US$ Revolving Commitment Increases or Multicurrency Revolving Commitment
Increases if such consent would be required under Section 10.6 for an assignment
of Loans or Commitments, as applicable, to such Lender or Additional
Lender.  Commitments in respect of Incremental Term Loans, US$ Revolving
Commitment Increases and Multicurrency Revolving Commitment Increases shall
become Commitments (or in the case of a US$ Revolving Commitment Increase or a
Multicurrency Revolving Commitment Increase to be provided by an existing Lender
with a US$ Revolving Commitment or a Multicurrency Revolving Commitment, as
applicable, an increase in such Lender’s applicable US$ Revolving Commitment or
Multicurrency Revolving Commitment, as applicable) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed (in the case of such amendment
to this Agreement) by the Parent Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section.  The
effectiveness of any Incremental Amendment shall be subject to the (i) execution
of a New Lender Supplement by each Lender not previously party to this
Agreement, and (ii) satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 5.2 and,
if applicable Section 5.3 (it being understood that all references to “the date
of such extension of credit” or similar language in such Section 5.2 and, if
applicable, Section 5.3, shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree.  The Parent Borrower may use the proceeds of the Incremental Term Loans,
US$ Revolving Commitment Increases and Multicurrency Revolving Commitment
Increases for any purpose not prohibited by this Agreement.  No Lender shall be
obligated to provide any Incremental Term Loans, US$ Revolving Commitment
Increases or Multicurrency Revolving Commitment Increases, unless it so
agrees.  Upon each increase in the US$ Revolving Commitments or the
Multicurrency Revolving Commitments, if any, pursuant to this Section, (a) each
Lender with a US$ Revolving Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the US$ Revolving Commitment Increase (each a “US$
Revolving Commitment Increase Lender”) in respect of such increase, and each
such US$ Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Letters
of Credit held by each Lender with a US$ Revolving Commitment (including each
such US$ Revolving Commitment Increase Lender) will equal the percentage of the
aggregate US$ Revolving Commitments of all Lenders with US$ Revolving
Commitments represented by such Lender’s US$ Revolving Commitment and (b) if, on
the date of such increase, there are any US$ Revolving Loans or
 
 
33

--------------------------------------------------------------------------------


 
 
Multicurrency Revolving Loans outstanding, such US$ Revolving Loans or
Multicurrency Revolving Loans, as applicable, shall on or prior to the
effectiveness of such US$ Revolving Commitment Increase or Multicurrency
Revolving Commitment Increase, as applicable, be prepaid from the proceeds of
additional US$ Revolving Loans or Multicurrency Revolving Loans, as applicable,
made hereunder (reflecting such increase in US$ Revolving Commitments or
Multicurrency Revolving Commitments, as applicable), which prepayment shall be
accompanied by accrued interest on the US$ Revolving Loans or Multicurrency
Revolving Loans, as applicable, being prepaid and any costs incurred by any
Lender in accordance with Section 2.20.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
 
(b)            This Section 2.24 shall supersede any provisions in Section 10.1
to the contrary.
 
SECTION 3.    LETTERS OF CREDIT
 
3.1 L/C Commitment.  (a)  As of the Closing Date, the letters of credit listed
on Schedule 3.1 shall be deemed to have been issued hereunder and be deemed to
be Letters of Credit for all purposes hereunder.  Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other US$ Revolving Lenders set forth in Section 3.4(a), agrees to issue letters
of credit (“Letters of Credit”) for the account of the Parent Borrower or,
subject to Section 3.2, any Subsidiary on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the
Dollar Equivalent of the L/C Obligations (as determined by the Administrative
Agent) would exceed the L/C Commitment or (ii) the aggregate amount of the
Available US$ Revolving Commitments would be less than zero.  Each Letter of
Credit shall (i) provide for payment of drawings in Dollars or in a foreign
currency reasonably acceptable to the Administrative Agent, and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance, or
such longer annual periods as the Issuing Lender may agree, and (y) the date
that is five Business Days prior to the Revolving Termination Date, provided
that any Letter of Credit with a term described in clause (x) above may provide
for the renewal thereof for additional annual periods (which shall in no event
extend beyond the date referred to in clause (y) above).
 
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
3.2 Procedure for Issuance of Letter of Credit.  The Parent Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower.  The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).  Any Subsidiary of the
Parent Borrower may request the issuance of a Letter of Credit
 
 
34

--------------------------------------------------------------------------------


 
 
on the same terms as the Parent Borrower is entitled to do so, in which case the
Parent Borrower shall be unconditionally liable in respect thereof in accordance
with the provisions of this Section 3 whether or not the Parent Borrower
authorized such Subsidiary to request such Letter of Credit.
 
3.3 Fees and Other Charges.  (a)  The Parent Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the US$ Revolving
Facility, shared ratably among the US$ Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date.  In addition, the
Parent Borrower shall pay to the Issuing Lender for its own account a fronting
fee of 0.125% per annum on the undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each Fee Payment Date after the issuance
date.
 
(b) In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(c) Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating any fees payable on any Letter of Credit denominated in
a foreign currency in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in foreign currency into an amount of Dollars based upon the
relevant Exchange Rate in effect for such day.  The Issuing Lender agrees to
notify the Administrative Agent of the average daily outstanding amount of any
Letter of Credit denominated in a foreign currency for any period in respect of
which fees are payable and, upon request by the Administrative Agent, for any
other date or period.  For all purposes of this Agreement, determinations by the
Administrative Agent of the Dollar Equivalent of any amount expressed in a
foreign currency shall be made on the basis of Exchange Rates reset monthly (or
on such other periodic basis as shall be selected by the Administrative Agent in
its sole discretion) and shall in each case be conclusive absent manifest error.
 
3.4 L/C Participations.  (a)  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s US$ Revolving Percentage
in the Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Parent Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s US$ Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed (which obligations shall be
expressed in Dollars at the Exchange Rate on the date of payment by the Issuing
Lender of such draft under any Letter of Credit).  Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Parent Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Parent Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Parent Borrower, any other Borrower or any other L/C Participant
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
 
35

--------------------------------------------------------------------------------


 
 
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due
(which shall be on the date of demand by the relevant Issuing Bank so long as
such demand is made on or before 3:00 P.M. New York City time, otherwise on the
next Business Day), such L/C Participant shall pay to the Issuing Lender on
demand an amount equal to the product of (i) such amount, times (ii) the daily
average Federal Funds Effective Rate during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the US$ Revolving Facility.  A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Parent
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
3.5 Reimbursement Obligation of the Parent Borrower .  (a) If any draft is paid
under any Letter of Credit, the Parent Borrower shall reimburse the Issuing
Lender for the amount of (x) the draft so paid and (y) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 12:00 Noon, Local Time, on (i) the Business Day
that the Parent Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., Local Time, or (ii) if clause (i)
above does not apply, the Business Day immediately following the day that the
Parent Borrower receives such notice.  Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x), in the case of Dollar-denominated Letters of Credit (1) until
the Business Day next succeeding the date of the relevant notice, Section
2.14(b) and (2) thereafter, Section 2.14(c) and (y) in the case of foreign
currency-denominated Letters of Credit, the rate which would reasonably and
customarily be charged by the Issuing Lender on outstanding loans denominated in
the relevant foreign currency plus, from and after the Business Day next
succeeding the date of the relevant notice, 2%.
 
(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from any L/C Participant in respect of any Letter
of Credit denominated in a foreign currency, the Issuing Lender shall convert
the amount of the Parent Borrower’s obligation under Section 3.5 to reimburse
the Issuing Lender in such foreign currency into an obligation to reimburse the
Issuing Lender (and, in turn, the L/C Participants) in Dollars.  The amount of
any such converted obligation shall be computed based upon the relevant Exchange
Rate (as quoted by the Administrative Agent to the Issuing Lender) in effect for
the day on which such conversion occurs.
 
3.6 Obligations Absolute.  The Parent Borrower’s obligations under this Section
3 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff,
 
 
36

--------------------------------------------------------------------------------


 
 
counterclaim or defense to payment that the Parent Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Parent Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Parent Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Parent Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Parent Borrower
against any beneficiary of such Letter of Credit or any such transferee.  The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Parent Borrower agrees that any action taken or omitted
by the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Parent Borrower and shall not result
in any liability of the Issuing Lender to the Parent Borrower.
 
3.7 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the Parent
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Parent Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower hereby represents and warrants on behalf of itself and its
Subsidiaries to the Administrative Agent and each Lender that:
 
4.1 Financial Condition.  The audited consolidated balance sheets of the Parent
Borrower as at December 31, 2006 and December 31, 2007, and the related
consolidated statements of income and of cash flows for the years ended December
31, 2006 and December 31, 2007, accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present the consolidated financial condition
of the Parent Borrower, as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the respective periods then
ended.  The unaudited consolidated balance sheet of the Parent Borrower as at
March 31, 2008, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly the
consolidated financial condition of the Parent Borrower, as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the three-month period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), subject, in the case
of the quarterly financial statements referred to in the preceding sentence, to
the normal year-end audit adjustments and the absence of footnotes.
 
 
37

--------------------------------------------------------------------------------


 
 
4.2 No Change.  Since December 31, 2007 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
4.3 Existence; Compliance with Law.  (a)  The Parent Borrower (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that the failure to comply with clauses (iii) and (iv) above could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) Each Group Member (other than the Parent Borrower) (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (iii) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (iv) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
with clauses (i) through (iv) above could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
4.4 Power; Authorization; Enforceable Obligations.  Each Borrower has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain extensions of credit
hereunder.  Each Borrower has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect.  Each Loan
Document has been duly executed and delivered on behalf of each Borrower party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each
Borrower party thereto, enforceable against each such Borrower in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except to the extent
that any such violation could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.
 
4.6 Litigation.  Except as otherwise disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions
 
 
38

--------------------------------------------------------------------------------


 
 
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.
 
4.7 Ownership of Property.  Each Group Member has good title to, or a valid
leasehold interest in, all its real and personal property material to its
business, in each case except for defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
4.8 Intellectual Property.  Each Group Member owns, or is licensed to use, all
Intellectual Property to the extent necessary and material for the conduct of
the business of the Group Members, taken as a whole, as currently conducted.  No
claim by any Person has been asserted in writing and is pending that challenges
or questions the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does the Parent Borrower know of
any valid basis for any such claim, except as could not reasonably be expected
to have a Material Adverse Effect.  The use of Intellectual Property by each
Group Member does not infringe on the rights of any Person, except as could not
reasonably be expected to have a Material Adverse Effect.
 
4.9 Taxes.  Each Group Member has filed or caused to be filed all Federal, state
and other material income tax returns that are required to be filed and has paid
all Federal, state and other material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of the Parent Borrower, no material claim is being asserted,
with respect to any such material tax, fee or other charge, except in each case
as could not reasonably be expected to have a Material Adverse Effect.
 
4.10 Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in violation of the provisions of
the Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
4.11 Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and (c)
all payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
4.12 ERISA; Employee Benefit plans.  (a)  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: during the five-year
period prior to the date on which this representation is made or deemed made,
(i) neither a Reportable Event, a non-exempt Prohibited Transaction, nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred with respect to any Plan; (ii) each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code; (iii)  no Plan has failed to satisfy the minimum funding standards
(within the meaning of Sections 412 and 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (iv) there has been no failure
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan; (v)
 
 
39

--------------------------------------------------------------------------------


 
 
no termination of a Plan has occurred, and no Lien in favor of the PBGC or a
Plan has arisen, and (vi) there has been no determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 432 of the
Code or Title IV of ERISA.  The present value of all accrued benefits under each
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits in an amount that, in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect, neither the Parent
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability under ERISA, and neither the Parent Borrower
nor any Commonly Controlled Entity would become subject to any liability under
ERISA if the Parent Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed
made.  Neither the Parent Borrower nor any Commonly Controlled Entity has
received a determination that a Multiemployer Plan is, or is expected to be, in
Reorganization Insolvent, or in “endangered” or “critical” status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA.
 
(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Plan have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities; and (iii)
each such Foreign Plan is in compliance (A) with all provisions of applicable
law and all applicable regulations and published interpretations thereunder with
respect to such Foreign Plan and (B) with the terms of such plan or
arrangement.  The accrued benefit obligations of each Foreign Plan (based on the
assumptions used to fund such Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan in an amount that, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
4.13 Investment Company Act; Other Regulations.  No Borrower is an “investment
company” within the meaning of the Investment Company Act of 1940, as
amended.  No Borrower is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
 
4.14 Subsidiaries.  Schedule 4.14 sets forth, as of the Closing Date, the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Borrower.
 
4.15 Use of Proceeds.  The proceeds of the Term Loans shall be used to refinance
existing Indebtedness and to pay related fees and expenses or, in the case of
Incremental Term Loans, for general corporate purposes.  The proceeds of the
Revolving Loans and the Swingline Loans, and the Letters of Credit, shall be
used for general corporate purposes (including the refinancing of Indebtedness).
 
4.16 Environmental Matters.  Except as disclosed on Schedule 4.16 or as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
no Group Member:  (a) is not in compliance with applicable Environmental Laws;
(b) has any Environmental Liability; (c) has received written notice of any
claim with respect to any Environmental Liability; or (d) knows of any facts or
circumstances that could reasonably be expected to result in any Environmental
Liability of or affecting any Group Member.
 
 
40

--------------------------------------------------------------------------------


 
 
4.17 Accuracy of Information, etc.   No statement or information (other than any
financial projections, any other forward-looking information and any information
of a general economic or industry nature) contained in this Agreement, any other
Loan Document, the Confidential Information Memorandum or any other document,
certificate or writing furnished by or on behalf of any Borrower to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such document, certificate or writing was so furnished
(or, in the case of the Confidential Information Memorandum, as of the date of
this Agreement), when taken as a whole, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances under
which such statements were made.  The projections contained in the materials
referenced above have been prepared in good faith based upon assumptions
believed by management of the Parent Borrower to be reasonable at the time made,
it being understood that such projections as they relate to future events are
not to be viewed as fact and that actual results during the period or periods
covered by such projections may differ from the projected results set forth
therein by a material amount.
 
SECTION 5.    CONDITIONS PRECEDENT
 
5.1 Conditions to Initial Extension of Credit.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver by the Required Lenders, no later than July 31, 2008,
of the following conditions precedent:
 
(a)   Credit Agreement.  The Administrative Agent shall have received this
Agreement or, in the case of the Lenders, a signature page to this Agreement
(either originals or telecopies), executed and delivered by the Administrative
Agent, the Parent Borrower and each of the Foreign Subsidiary Borrowers as of
the Closing Date and each Person listed on Schedule 1.1.
 
(b)   Financial Information.  The Lenders shall have received projected cash
flows, balance sheets and income statements for the Parent Borrower and its
Subsidiaries for fiscal years 2008-2013.
 
(c)   Fees and Expenses.  All fees and expenses of the Administrative Agent
(including fees owed to the Lenders), subject to Section 10.5(a), required to be
paid on or before the Closing Date in connection with the Facilities shall have
been paid for by the Parent Borrower or shall be paid by the Parent Borrower
simultaneously with the initial funding of the Facilities.
 
(d)   Existing Indebtedness.  The Administrative Agent shall have received
satisfactory evidence that the commitments under the Existing Credit Agreement
have been terminated, all amounts owing thereunder (other than any contingent
indemnification obligations) shall have been paid in full and any Liens granted
in connection therewith have been terminated (or arrangement for such
termination reasonably satisfactory to the Administration Agent shall have been
made).
 
(e)   Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Borrower, dated the Closing Date, substantially in the form of Exhibit B,
with appropriate insertions and attachments, including the certificate of
incorporation of each Borrower that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Borrower, and (ii) a long
form good standing certificate for each Borrower from its jurisdiction of
organization, in each case to the extent applicable in such jurisdiction of
organization.
 
 
41

--------------------------------------------------------------------------------


 
 
(f)   Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i) the legal opinion of Davis Polk & Wardwell, New York counsel to the Group
Members, in form and substance reasonably satisfactory to the Administrative
Agent;
 
(ii) the legal opinion of David B. Liner, Vice President, General Counsel and
Secretary of the Parent Borrower, in form and substance reasonably satisfactory
to the Administrative Agent; and
 
(iii) the legal opinion of Bignalls, local counsel to each Foreign Subsidiary
Borrower as of the Closing Date, in form and substance reasonably satisfactory
to the Administrative Agent.
 
(g)   Officer’s Certificate.  The Administrative Agent shall have received a
certificate from a Responsible Officer of the Parent Borrower, dated the Closing
Date, certifying that the conditions set forth in Section 5.2 have been
satisfied on the Closing Date after give effect to the Loans to be made on the
Closing Date.
 
5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a)   Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date; provided, that to the extent such representations and
warranties refer specifically to an earlier date, such representations and
warranties shall be true and correct in all material respects as of such earlier
date .
 
(b)   No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance, amendment, renewal or extension of a Letter of
Credit on behalf of the Parent Borrower or any Subsidiary hereunder shall
constitute a representation and warranty by the Parent Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied.
 
5.3 Initial Loan to Each New Foreign Subsidiary Borrower.  No Lender shall be
required to make any Loans to any Foreign Subsidiary Borrower unless the
Administrative Agent has received:
 
(a)   a Joinder Agreement, substantially in the form of Exhibit G, executed and
delivered by such Borrower (unless such Foreign Subsidiary Borrower is a party
to this Agreement on the Closing Date);
 
(b)   a certificate of such Borrower, substantially in the form of Exhibit B,
with appropriate insertions and attachments; and
 
(c)   the legal opinion of counsel to such Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
42

--------------------------------------------------------------------------------


 
 
SECTION 6.    AFFIRMATIVE COVENANTS
 
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent (for onward
distribution to the Lenders):
 
(a)   as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent Borrower, a copy of the audited consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and
 
(b)   as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Parent Borrower, the unaudited consolidated balance sheet of the Parent Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, subject, in the case of the financial
statements referred to in clause (b) above, to normal year-end audit adjustments
and the absence of footnotes.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent (for
onward distribution to the Lenders) or, in the case of clause (e), to the
relevant Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate (which certificate may be limited to the extent
required by accounting rules or guidelines) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.1 as of the last day of the fiscal year so reported, except as
specified in such certificate;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a Compliance Certificate executed by a Responsible Officer and
including all information and calculations necessary for determining compliance
by each Group Member with the provisions of Section 7.1 of this Agreement as of
the last day of the fiscal quarter or fiscal year of the Parent Borrower, as the
case may be;
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent Borrower as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and
 
 
43

--------------------------------------------------------------------------------


 
 
projected income and a description of the underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Projections were prepared in good faith on assumptions believed by management of
the Parent Borrower to be reasonable at the time made (it being understood that
access to any Projections shall be subject to customary restrictions on use of
material nonpublic information);
 
(d) within five Business Days after the same are filed, copies of all financial
statements and reports that the Parent Borrower may make to, or file with, the
SEC; and
 
(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.1 or Section 6.2(d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at www.roperind.com or (ii) on which such documents are posted on the
Parent Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third party website or whether sponsored by the Administrative Agent); provided
that (A) the Parent Borrower shall provide written notice to the Administrative
Agent in each case that such electronic delivery has occurred and (B) the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent (for delivery to any Lender that requests the Parent Borrower to deliver
such paper copies) upon a written request to deliver paper copies given by the
Administrative Agent or such Lender.  Notwithstanding anything contained herein,
in every instance the Parent Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.2(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
6.3 Payment of Taxes.  Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material taxes of
whatever nature, except (i) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member or (ii) where the failure to so pay, discharge or
otherwise satisfy such taxes could not reasonably be expected to have a Material
Adverse Effect.
 
6.4 Maintenance of Existence; Compliance.  (a) (i)  Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance.  (a)  Keep and maintain all property
material to the conduct in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.
 
 
44

--------------------------------------------------------------------------------


 
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct in all material
respects entries in conformity with all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities, (b) permit
representatives of the Administrative Agent and each Lender (coordinated through
the Administrative Agent) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during any Business Day following reasonable written notice to the Parent
Borrower; provided, that no Lender may make any such inspection more often than
once in any calendar year unless an Event of Default is in existence (in which
case such inspections may occur as often and at such times as such Lender
reasonably determines) and any such inspection made when no Event of Default is
in existence shall be at the expense of such Lender, and (c) permit
representatives of the Administrative Agent and each Lender to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants (with representatives of the Group
Members having the opportunity to be present).
 
6.7 Notices.  Promptly give notice to the Administrative Agent and each Lender
of:
 
(a) the occurrence of any Default or Event of Default; and
 
(b) any litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, that could reasonably
be expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, comply with and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
SECTION 7.    NEGATIVE COVENANTS
 
The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
 
7.1 Financial Condition Covenants.
 
(a) Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower to exceed 3.5 to 1.0.
 
(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
Borrower to be less than 3.0 to 1.0.
 
 
45

--------------------------------------------------------------------------------


 
 
7.2 Indebtedness.  Permit any Subsidiary to create, issue, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, except:
 
(a) Indebtedness of any Foreign Subsidiary Borrower pursuant to any Loan
Document;
 
(b) Indebtedness of any Subsidiary to any other Group Member;
 
(c) Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of obligations of any Wholly Owned Subsidiary;
 
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity, or increasing the principal amount, thereof), in an
aggregate amount outstanding not to exceed $10,000,000;
 
(e) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations to finance the acquisition of fixed or capital assets and any
refinancings, refundings, renewals or extensions thereof (without increasing the
amount thereof); provided that, at the times of incurrence of any Indebtedness
pursuant to this paragraph (e), after giving effect thereto, the aggregate
outstanding principal amount of all Indebtedness incurred pursuant to this
paragraph (e) shall not exceed $25,000,000;
 
(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and any refinancings, refundings, renewals or extensions thereof without
increasing the amount thereof; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f), when combined
with Indebtedness permitted under clause (g) below, shall not exceed
$100,000,000 at any time outstanding;
 
(g) Receivables Transaction Attributed Debt pursuant to any Qualified
Receivables Transaction in an aggregate amount, when combined with Indebtedness
permitted under clause (f) above, not to exceed $100,000,000 at any time
outstanding and all yield, interest, fees, indemnities and other amounts related
thereto; and
 
(h) in addition to Indebtedness otherwise expressly permitted by the preceding
paragraphs (a) through (g) of this Section 7.2, other Indebtedness of any
Subsidiary; provided that (x) no Event of Default shall be in existence or
result therefrom (including, on a pro forma basis, pursuant to Section 7.1) and
(y) at the time of incurrence of any Indebtedness pursuant to this paragraph
(h), after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of all Indebtedness incurred pursuant to
this paragraph (h) and (ii) the aggregate outstanding principal amount of all
Indebtedness secured by a Lien incurred pursuant to Section 7.3(k) shall not
exceed 5% of Consolidated Total Assets determined as of the last day of the most
recent fiscal quarter for which the relevant financial information is available.
 
7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
 
46

--------------------------------------------------------------------------------


 
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d) deposits to secure the performance of (i) bids, trade, forward or futures
contracts (other than in respect of borrowed money), leases, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (ii) appeal bonds, as
well as customary Liens related to any such surety and performance bonds
including Liens on the contracts that are the subject of any such surety and
performance bonds, sums payable under and property related to the performance of
such contracts (including equipment, material, subcontracts and surety bonds
supporting such subcontracts), and claims against subcontractors, materialmen,
sureties and others in connection with such contracts.
 
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Group Members;
 
(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien encumbers
any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
 
(g) Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(e), provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
 
(h) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;
 
(i) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 7.2(g);
 
(j) Liens with respect to property acquired by any Group Member after the
Closing Date (and not created in contemplation of such acquisition) securing
Indebtedness permitted by Section 7.2(f); provided, that such Liens shall extend
only to the property so acquired; and
 
(k) Liens not otherwise permitted by this Section so long as, at the time of
incurrence after giving effect thereto, the sum, without duplication, of (i) the
aggregate outstanding principal amount of the Indebtedness secured thereby and
(ii) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to Section 7.2(h) does not exceed 5% of Consolidated Total Assets
determined as of the last day of the most recent fiscal quarter for which the
relevant financial information is available.
 
7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except that:
 
 
47

--------------------------------------------------------------------------------


 
 
(a) any Subsidiary of the Parent Borrower may be merged or consolidated with or
into any other Group Member; provided that if either party to such merger or
consolidation is a Borrower, the continuing or surviving corporation shall be a
Borrower, and any Subsidiary other than a Borrower may liquidate, wind up or
dissolve itself;
 
(b) the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is the continuing or
surviving corporation; and
 
(c) the Parent Borrower may be merged or consolidated with or into any other
Person in a transaction in which the Parent Borrower is not the continuing or
surviving corporation (such other Person, the “Surviving Entity”); provided that
(i) the Surviving Entity is a corporation or limited liability company
incorporated or formed under the laws of any state of the United States of
America, (ii) immediately after the consummation of such transaction, the
Capital Stock of the Surviving Entity shall be held, directly or indirectly, by
the Persons who held the Capital Stock of the Parent Borrower immediately prior
to the consummation of such transaction, in substantially the same percentages,
(iii) either (x) the Surviving Entity or (y) a direct parent of the Surviving
Entity that is a corporation incorporated under the laws of any state of the
United States of America, shall have assumed all of the Parent Borrower’s rights
and obligations under this Agreement and (iv) no Default or Event of Default
shall have occurred and be continuing.
 
7.5 Disposition of Property.  Dispose of all or substantially all of the assets
of the Group Members, taken as a whole.
 
7.6 Restricted Payments.  Make any Restricted Payment unless no Default or Event
of Default shall have occurred and be continuing after giving effect thereto
(including, on a pro forma basis, pursuant to Section 7.1).
 
7.7 Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Parent Borrower or any Subsidiary) unless such transaction is
(i) (a) otherwise permitted under this Agreement and (b) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate or (ii) is a Restricted Payment.
 
7.8 Swap Agreements.  Enter into any Swap Agreement, except Swap Agreements
entered into for non-speculative purposes.
 
7.9 Changes in Fiscal Periods.  Permit the fiscal year of the Parent Borrower to
end on a day other than December 31 or change the Parent Borrower’s method of
determining fiscal quarters.
 
7.10 Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues (it being understood that an “equal and ratable” provision is not an
agreement that imposes such a prohibition or limitation), whether now owned or
hereafter acquired, securing Indebtedness and other obligations under the Loan
Documents (regardless of the amount thereof), other than (a) this Agreement and
the other Loan Documents, (b) customary restrictions applicable to any
Receivables entity in connection with any Qualified Receivables Transaction, (c)
restrictions contained in the documents governing  any Indebtedness with a final
maturity of less than one year, (d) restrictions contained in the documents
governing any Subsidiary Indebtedness permitted under Section 7.2, (e)
restrictions and conditions imposed by law, (f) customary restrictions and
conditions contained in agreements relating to the Disposition of a Subsidiary,
property or assets pending
 
 
48

--------------------------------------------------------------------------------


 
 
such Disposition, provided such restrictions and conditions apply only to such
Subsidiary, property or assets, (g) restrictions and conditions contained in
documentation relating to a Subsidiary acquired after the Closing Date, provided
that such restriction or condition (i) existed at the time such Person became a
Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) applies only to such Subsidiary, (h)
restrictions and conditions contained in any agreement relating to Indebtedness
or other obligations secured by Liens permitted under this Agreement if such
restrictions and conditions apply only to the property or assets subject to such
Liens and (i) customary provisions in leases, licenses and other contracts
restricting or conditioning the assignment or encumbrance thereof, including,
without limitation, licenses and sublicenses of patents, trademarks, copyrights
and similar intellectually property rights.
 
7.11 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Parent Borrower to (a) make any payment of a
type described in the definition of “Restricted Payment” in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
Group Member, (b) make loans or advances to, or other investments in, any Group
Member or (c) transfer any of its assets to any Group Member, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under, or imposed by (A) any Loan Document or (B) law; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with (x) the Disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary or (y) the
Disposition of any asset of such Subsidiary so long as the encumbrance or
restriction applies only to the asset to be Disposed; (iii) customary
restrictions applicable to any Receivables entity in connection with any
Qualified Receivables Transaction, (iv) restrictions and conditions contained in
documentation relating to a Subsidiary acquired after the Closing Date, provided
that such restriction or condition (x) existed at the time such Person became a
Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Subsidiary and (y) applies only to such Subsidiary and (v)
restrictions contained in the documents governing any Indebtedness of any
Subsidiary permitted under Section 7.2.
 
SECTION 8.    EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
 
(b) any representation or warranty made or deemed made by any Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
 
(c) any Borrower shall default in the observance or performance of any agreement
contained in Section 6.4(a)(i) (with respect to the Parent Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or
 
(d) any Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a)
 
 
49

--------------------------------------------------------------------------------


 
 
through (c) of this Section), and such default shall continue unremedied for a
period of 30 days after notice to the Parent Borrower from the Administrative
Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that the
preceding clause (iii) shall not apply to Indebtedness that becomes due as a
result of the voluntary sale or transfer of any property or assets, if such sale
or transfer is permitted hereunder and under the documents governing such
Indebtedness; provided, further, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $25,000,000; or
 
(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g) (i) any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan; (iii) any Plan shall fail to satisfy the minimum
funding standards (within the meaning of Section 412 or Section 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (iv)
any Lien in favor of the PBGC or a Plan shall arise on the assets of any Group
Member or any Commonly Controlled Entity, (v) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (vi) any Plan shall
terminate for
 
 
50

--------------------------------------------------------------------------------


 
 
purposes of Title IV of ERISA, (vii) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or a determination that a Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 or Title IV of ERISA); or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
at any time involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not disclaimed or
reserved the right to disclaim coverage) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or
 
(i) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent Borrower, except as a result of a
transaction permitted under Section 7.4(c); (ii) the board of directors of the
Parent Borrower shall cease to consist of a majority of Continuing Directors; or
(iii) any Foreign Subsidiary Borrower shall cease to be a direct or indirect
Wholly Owned Subsidiary of the Parent Borrower;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Parent Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be invested in
cash equivalents as directed by the Parent Borrower and reasonably acceptable to
the Administrative Agent and shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Parent Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Parent Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such
 
 
51

--------------------------------------------------------------------------------


 
 
cash collateral account shall be returned to the Parent Borrower (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Parent Borrower.
 
SECTION 9.    THE AGENTS
 
9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Borrower a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Parent Borrower), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems
 
 
52

--------------------------------------------------------------------------------


 
 
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Borrower or any affiliate of a
Borrower, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and their affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Borrower or any affiliate of a Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
 
9.7 Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Parent Borrower and without
limiting the obligation of the Parent Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
 
 
53

--------------------------------------------------------------------------------


 
 
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Borrower as though such Agent were not an Agent.  With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or 8(f)
shall have occurred and be continuing) be subject to approval by the Parent
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
9.10 Documentation Agents and Syndication Agents.  Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.
 
SECTION 10.    MISCELLANEOUS
 
10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Borrower party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Borrower
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrowers hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment,
 
 
54

--------------------------------------------------------------------------------


 
 
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any principal payment in respect of any Incremental Term Loan, reduce
the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility) and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment of any
interest or fee payable hereunder, or increase the amount of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) extend the expiration date of any Lender’s
Revolving Commitment without the written consent of each Revolving Lender
directly affected thereby (it being agreed that, notwithstanding anything to the
contrary in this Section 10.1, such extension may be effected without the
approval of the Required Lenders); (iii) eliminate or reduce the voting rights
of any Lender under this Section 10.1 without the written consent of such
Lender; (iv) with respect to a particular Facility, change the ratable
allocation of payments among the Lenders under such Facility specified in
Section 2.17 without the written consent of each such Lender directly affected
thereby; (v) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Parent Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents
(except as is expressly provided for in Section 10.6(g)) or release the Parent
Borrower from its obligations under Section 11 of this Agreement, in each case
without the written consent of all Lenders; (vi) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (vii) amend,
waive or modify any condition precedent set forth in Section 5.2 with respect to
any extensions of credit under the US$ Revolving Facility or the Multicurrency
Revolving Facility without the written consent of the Majority Facility Lenders
under such Facility; (viii) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (ix) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; or (x) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrowers, the Lenders, the Administrative Agent
and all future holders of the Loans.  In the case of any waiver, the Borrowers,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  In furtherance of
clause (vii) of this Section 10.1, (i) any amendment, waiver or modification
with respect to Section 7.1 or (ii) any amendment, waiver or modification of any
provision of this Agreement or any other Loan Document at a time when a Default
or Event of Default is in existence, and that would have the effect of
eliminating such Default or Event of Default, shall in each case not be deemed
to be effective for the purpose of determining whether the conditions precedent
set forth in Section 5.2 to the making of any extension of credit under the US$
Revolving Facility or the Multicurrency Revolving Facility have been satisfied
unless the Majority Facility Lenders under such Facility shall have consented to
such amendment, waiver or modification.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
 
 
55

--------------------------------------------------------------------------------


 
 
If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby”, the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Parent Borrower
may, at its sole cost and expense, elect to replace a Non-Consenting Lender as a
Lender party to this Agreement (or to replace such Non-Consenting Lender from
the Facility for which consent is being sought); provided that, concurrently
with such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Parent Borrower and the Administrative Agent, and, with
respect to assignees that are Revolving Lenders, the Issuing Bank shall agree,
as of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b)(ii) of Section 10.6 (with the Parent Borrower
paying any applicable processing and recordation fee), (ii) the replacement
Lender shall grant its consent with respect to the applicable proposed
amendment, waiver or consent and (iii) the Parent Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Parent Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.18 and 2.19 (assuming that the Loans of such
Non-Consenting Lender have been prepaid on such date rather than sold to the
replacement Lender).
 
10.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
 
 Parent Borrower

 
and Foreign Subsidiary Borrowers:
 Roper Industries, Inc.

6901 Professional Parkway East, Suite 200
Sarasota, FL 34240
Attention: John Humphrey,
Chief Financial Officer
Telephone: 941-556-2601
Telecopy:   941-556-2670


 
  Administrative Agent
JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07
Chicago, IL 60603
Attention: Susan Thomas
Telephone: 312-732-7982
Telecopy: 312-385-7096


 
Funding Office with respect to
 J.P. Morgan Europe Ltd.

 
Alternative Currency Loans:
 125 London Wall

London, England  EC2A 5YJ
Attention: Loans Agency
Telephone: 44-207-777-2352/0976
Telecopy: 44-207-777-2360/2085
 
 
56

--------------------------------------------------------------------------------


 

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Parent Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5 Payment of Expenses and Taxes.  The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate;
provided, that (i) with respect to legal counsel, the Parent Borrower shall only
be required to reimburse the reasonable fees and disbursements of a single law
firm for the Administrative Agent and any local counsel as shall be reasonably
necessary (subject to any limitations agreed to in writing by the Administrative
Agent) and (ii) any written request for reimbursement shall list in reasonable
detail all expenses as to which reimbursement is being requested, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents related to the Loan Documents, including the reasonable fees and
disbursements of counsel to each Lender and of counsel to the Administrative
Agent, (c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, without duplication, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, trustees, employees, affiliates, agents,
advisors and controlling persons (each, an
 
 
57

--------------------------------------------------------------------------------


 
 
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Borrower under any Loan Document (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Parent Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Parent Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Parent Borrower pursuant to this Section 10.5 shall be submitted
in writing to John Humphrey (Telephone No. 941-556-2601) (Telecopy
No. 941-556-2670), at the address of the Parent Borrower set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Parent Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
 
10.6 Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) other than as is expressly provided for in Section
10.6(g), the Parent Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Parent Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
 
(A)  
the Parent Borrower, provided that no consent of the Parent Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 8(a) or (f) has
occurred and is continuing, any other Person;

 
(B)  
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of (x) a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund or (y) a Revolving
Commitment to a Revolving Lender; and

 
 
58

--------------------------------------------------------------------------------


 
 
(C)  
in the case of any assignment of a US$ Revolving Commitment, the Issuing Lender;
provided, no consent of the Issuing Lender shall be required for an assignment
of all or a portion of a Revolving Commitment to a Revolving Lender.

 
(ii) Assignments shall be subject to the following additional conditions:
 
(A)  
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (in the
case of Term Loans) and $5,000,000 (in the case of the Revolving Loans) unless
each of the Parent Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Parent Borrower shall be required if an
Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 
(B)  
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (to be paid by the relevant Lender, except as provided in Section
2.22), provided, that contemporaneous assignments to a Person and its affiliates
or Approved Funds shall be deemed to be a single assignment for the purposes of
this clause (B); and

 
(C)  
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire.

 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes
 
 
59

--------------------------------------------------------------------------------


 
 
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Parent Borrower or any Lender at any reasonable
time, subject to reasonable advance notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c) (i)  Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than competitors of any Group Member) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Parent Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Parent Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18,
2.19 and 2.20 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.19 unless such Participant complies with
Sections 2.19(d), 2.19(e) and/or 2.19(f), as applicable.
 
 
60

--------------------------------------------------------------------------------


 
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e) The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Parent Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 10.6(b); provided, that (i) such Conduit
Lender has notified the Administrative Agent of such assignment and (ii) the
Administrative Agent has recorded such assignment in the Register.  Each of the
Parent Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
(g) Upon at least 15 days’ advance written notice to the Administrative Agent,
the Parent Borrower may assign all of its rights hereunder; provided that (i)
immediately after the consummation of such transaction, the Capital Stock of the
Person to whom the Parent Borrower’s rights have been assigned (the “Successor
Borrower”) is held, directly or indirectly, by the Persons who held the Capital
Stock of the Parent Borrower immediately prior to the consummation of such
transaction, in substantially the same percentages, (ii) the Successor Borrower
is a corporation incorporated under the laws of any state of the United States
of America, (iii) the Successor Borrower shall own (directly or indirectly,
including through Subsidiaries), at the time of such assignment, all or
substantially all of the assets owned by the Parent Borrower and its
Subsidiaries immediately prior to the consummation of such transaction, (iv) the
Successor Borrower shall have assumed the Parent Borrower’s obligations under
this Agreement and under the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent, (v) the Successor Borrower
shall have become a party to this Agreement by executing a Joinder Agreement,
(vi) no Default or Event of Default shall have occurred and be continuing at the
time of such assignment and (vii) the Administrative Agent shall have received
such evidence of good standing, corporate authority and the authorization of
such assignment, delegation and assumption and such opinions of counsel as the
Administrative Agent shall have reasonably requested.
 
10.7 Adjustments; Set-off.  (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (with nothing in Section 8 being deemed to
constitute such an allocation), if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the obligations owing to it under any Loan
Document by any Borrower (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to any other Lender,
if any, in respect of such obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of such obligations owing to each such other Lender, as
shall be necessary to cause such Benefitted Lender to share the excess payment
ratably with each of the Lenders; provided, however, that if all or any portion
of such
 
 
61

--------------------------------------------------------------------------------


 
 
excess payment is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price returned, to the extent of
such recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, to the maximum extent permitted by law, with the
consent of the Required Lenders but without prior notice to any Borrower (any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law), upon the occurrence and during the continuance of an Event of
Default pursuant to Section 8(a) or Section 8(f), to set off and appropriate and
apply against any amount under this Agreement then due and owing to such Lender
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such setoff and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each Borrower hereby irrevocably and
unconditionally:
 
(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b)   consents that any such action or proceeding may, to the maximum extent
permitted by law, be brought in such courts and waives, to the maximum extent
permitted by law, any
 
 
62

--------------------------------------------------------------------------------


 
 
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees, to the maximum extent permitted by law, not to
plead or claim the same;
 
(c)   agrees, to the maximum extent permitted by law, that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Parent Borrower at its address referred to in Section
10.2;
 
(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e)   waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
 
10.13 Acknowledgements.  Each Borrower hereby acknowledges that:
 
(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and such Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
 
10.14 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Group
Member, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential and
use such information solely in connection with matters related to the Loan
Documents; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any affiliate thereof in connection with matters
related to the Loan Documents, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty) to which the Administrative Agent or such Lender
is a party, (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates in
connection with matters related to the Loan Documents, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than, to the knowledge of the relevant Person, in violation of this Agreement),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.
 
 
63

--------------------------------------------------------------------------------


 
 
10.15 WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
10.16 Judgment Currency.  (a)  The Borrowers’ obligations hereunder and under
the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, to the maximum extent
permitted by law, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
 
(c) For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
 
10.17 USA PATRIOT Act.  Each Lender hereby notifies the Company that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender to identify the Company in accordance with the Act.
 
10.18 Notice of Commitment Termination.  The Parent Borrower hereby gives notice
that it wishes to terminate the commitments under the Existing Credit Agreement
effective as of the Closing Date and to prepay in full the loans outstanding
thereunder on the Closing Date.  Each Lender that is a party to the Existing
Credit Agreement, by its execution of this Agreement, waives any requirement of
prior notice set forth in the Existing Credit Agreement as a condition of the
right of the Parent Borrower to terminate the commitments or to prepay the loans
thereunder.
 
SECTION 11.    GUARANTEE
 
11.1 Guarantee.
 
 
64

--------------------------------------------------------------------------------


 
 
(a) The Parent Borrower hereby unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, transferees and assigns, the prompt and complete payment
and performance by the Foreign Subsidiary Borrowers when due (whether at the
stated maturity, by acceleration or otherwise) of the Foreign Borrower
Obligations.
 
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Parent Borrower hereunder and
under the other Loan Documents shall in no event exceed the amount which can be
guaranteed by the Parent Borrower under applicable federal laws, state laws or
the laws of any other jurisdiction relating to the insolvency of debtors.
 
(c) The guarantee contained in this Section 11 shall remain in full force and
effect until such time as the Foreign Borrower Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of this Agreement any
Borrower may be free from any obligations; provided that at such time as the
Foreign Borrower Obligations (other than contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the guarantee and all obligations (other
than those expressly stated to survive such termination) of the Parent Borrower
under this Section 11 shall terminate, all without delivery of any instrument or
performance of any act by any Person.
 
(d) No payment made by any Borrower or any other Person or received or collected
by the Administrative Agent or any Lender from any Borrower or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Foreign Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Parent Borrower hereunder which shall,
notwithstanding any such payment (other than any payment made by the Parent
Borrower in respect of the Foreign Borrower Obligations or any payment received
or collected from the Parent Borrower in respect of the Foreign Borrower
Obligations), remain liable for the Foreign Borrower Obligations until such time
as the Foreign Borrower Obligations (other than contingent indemnification
obligations) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding.
 
11.2 No Subrogation.  Notwithstanding any payment made by the Parent Borrower
hereunder or any set-off or application of funds of the Parent Borrower by the
Administrative Agent or any Lender, the Parent Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against any Foreign Subsidiary Borrower or right of offset held by the
Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations, nor shall the Parent Borrower seek or be entitled to seek any
contribution or reimbursement from any Foreign Subsidiary Borrower in respect of
payments made by the Parent Borrower hereunder, until, in each case, Loans, the
Reimbursement Obligations and the other obligations under the Loan Documents
(other than contingent indemnification obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding.  If any amount shall be paid to the Parent Borrower on account of
such subrogation rights at any time when all of the Foreign Borrower Obligations
(other than contingent indemnification obligations) shall not have been paid in
full, such amount shall be held by the Parent Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the Parent
Borrower, and shall, forthwith upon receipt by the Parent Borrower, be turned
over to the Administrative Agent in the exact form received by the Parent
Borrower (duly indorsed by the Parent Borrower to the Administrative Agent, if
required), to be applied against the Foreign Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.
 
 
65

--------------------------------------------------------------------------------


 
 
11.3 Amendments, etc. with respect to the Foreign Borrower Obligations.  The
Parent Borrower shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Parent Borrower and without notice to or
further assent by the Parent Borrower, any demand for payment of any of the
Foreign Borrower Obligations made by the Administrative Agent or any Lender may
be rescinded by the Administrative Agent or such Lender and any of the Foreign
Borrower Obligations continued, and the Foreign Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection herewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Foreign Borrower
Obligations may be sold, exchanged, waived, surrendered or released.    
 
11.4 Guarantee Absolute and Unconditional.  To the fullest extent permitted by
law, the Parent Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Foreign Borrower Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 11 or acceptance of the guarantee contained in this
Section 11; the Foreign Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 11; and all dealings between the Foreign Subsidiary Borrowers, on the
one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 11.  The Parent Borrower
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Foreign Subsidiary Borrower with respect to the
Foreign Borrower Obligations.  The Parent Borrower understands and agrees that,
to the fullest extent permitted by law, the guarantee contained in this Section
11 shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of this Agreement
or any other Loan Document, any of the Foreign Borrower Obligations or any other
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Foreign Subsidiary Borrower or any
other Person against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Foreign
Subsidiary Borrower or the Parent Borrower as guarantor hereunder) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Foreign Subsidiary Borrower for the Foreign Borrower
Obligations, or of the Parent Borrower under the guarantee contained in this
Section 11, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Parent Borrower, the Administrative Agent or any Lender may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any other Person (including by way of any right
of offset), and any failure by the Administrative Agent or any Lender to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any other Person or to exercise any such right of offset, or any
release of any other Person or failure to exercise any such right of offset,
shall not relieve the Parent Borrower of any obligation or liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent or any Lender
against the Parent Borrower.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
 
11.5 Reinstatement.  The guarantee contained in this Section 11 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the
 
 
66

--------------------------------------------------------------------------------


 
 
Foreign Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Foreign Subsidiary
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Foreign Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 
11.6 Payments.  The Parent Borrower hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.
 
 
 
67

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 



 
ROPER INDUSTRIES, INC., as Parent Borrower
         
 
By:
/s/ David B. Liner       Name: David B. Liner       Title: Vice President,
General Counsel and Secretary  

 



 
ROPER INDUSTRIES LIMITED, as Foreign Subsidiary Borrower
         
 
By:
/s/ David B. Liner       Name: David B. Liner       Title: Director  

 



 
ROPER HOLDINGS LIMITED, as Foreign Subsidiary Borrower
         
 
By:
/s/ David B. Liner       Name: David B. Liner       Title: Director  

 



 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
         
 
By:
/s/ Antje B. Focke       Name: Antje B. Focke       Title: Vice President  

 



 
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ C. Jeffrey Seaton       Name: C. Jeffrey Seaton       Title: Managing
Director  

 
 
68

--------------------------------------------------------------------------------


 
 
 



 
J.P. Morgan Europe Limited, as a Lender
         
 
By:
/s/ Kathryn Jepson       Name: Kathryn Jepson       Title: Vice President  

 



 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
/s/ R. Shawn Janko       Name: R. Shawn Janko       Title: Senior Vice President
 

 



 
BNP PARIBAS, as a Lender
         
 
By:
/s/ Shayn March       Name: Shayn March       Title: Managing Director  

 


 
By:
/s/ Simone Vinocour       Name: Simone Vinocour       Title: Director  

 



 
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as a Documentation Agent and as
a Lender
         
 
By:
/s/ Kenneth Egusa       Name: Kenneth Egusa       Title: Vice President  

 



 
SunTrust Bank, as a Lender
         
 
By:
/s/ Steven Deily       Name: Steven Deily       Title: Managing Director  

 
 
69

--------------------------------------------------------------------------------





 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender
         
 
By:
/s/ Edward C.A. Forsberg, Jr.       Name: Edward C.A. Forsberg, Jr.       Title:
SVP and Manager  

 


 
By:
/s/ Nivedita Persaud       Name: Nivedita Persaud       Title: Vice President  

 


 
Mizuho Corporate Bank (USA), as a Lender
         
 
By:
/s/ Hidekatsu Take       Name: Hidekatsu Take       Title: Deputy General
Manager  

 



 
The Bank of Nova Scotia, as a Lender
         
 
By:
/s/ Annabella Guo       Name: Annabella Guo       Title: Director  

 



 
Scotiabanc Inc., as a Lender
         
 
By:
/s/ J.F. Todd       Name: J.F. Todd       Title: Managing Director          

 



 
BAYERISCHE HYPO- UND VEREINSBANK AG, New York Branch, as a Lender
         
 
By:
/s/ Ken Hamilton       Name: Ken Hamilton       Title: Director  

 


 
By:
/s/ Richard Cordover       Name: Richard Cordover       Title: Director  

 
 
70

--------------------------------------------------------------------------------





 
KEYBANK NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ Marcel Fournier       Name: Marcel Fournier       Title: Vice President  

 



 
ROYAL BANK OF CANADA, as a Lender
         
 
By:
/s/ Dustin Craven       Name: Dustin Craven       Title: Attorney-in-Fact  

 
 

 
The Governor and Company of the Bank of Ireland, as a Lender
         
 
By:
/s/ Elaine Crowley       Name: Elaine Crowley       Title: Authorised Signatory
 

 


 
By:
/s/ Emer Dalton       Name: Emer Dalton       Title: Authorised Signatory  

 



 
Wells Fargo Bank, National Association, as a Lender
         
 
By:
/s/ Kevin Combs       Name: Kevin Combs       Title: Senior Vice President  

 



 
ALLIED IRISH BANKS, p.l.c, as a Lender
         
 
By:
/s/ Roisin O'Connell       Name: Roisin O'Connell       Title: Vice President  

 


 
By:
/s/ Joseph Augustini       Name: Joseph Augustini       Title: Senior Vice
President  

 



 
Bank of China, New York Branch, as a Lender
         
 
By:
/s/ Xiaojing Li       Name: Xiaojing Li       Title: General Manager  

 
 
71

--------------------------------------------------------------------------------





 
Compass Bank, as a Lender
         
 
By:
/s/ W. Brad Davis       Name: W. Brad Davis       Title: Vice President  

 



 
Crédit Industriel et Commercial, as a Lender
         
 
By:
/s/ Brian O'Leary       Name: Brian O'Leary       Title: Managing Director  

 


 
By:
/s/ Marcus Edward       Name: Marcus Edward       Title: Managing Director  

 



 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
         
 
By:
/s/ Heidi Sandquist       Name: Heidi Sandquist       Title: Vice President  

 


 
By:
/s/ Ming K. Chu       Name: Ming K. Chu       Title: Vice President  

 



 
Union Bank of California, N.A., as a Lender
         
 
By:
/s/ David Thurber       Name: David Thurber       Title: Vice President  

 



 
UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender
         
 
By:
/s/ George Lim       Name: George Lim       Title: Senior Vice President &
General Manager  

 


 
By:
/s/ Mario Sheng       Name: Mario Sheng       Title: Assistant Vice President  

 
 

 
Comerica Bank, as a Lender
         
 
By:
/s/ Gerald R. Finney, Jr.       Name: Gerald R. Finney, Jr.       Title: Vice
President  

 



 
THE NORTHERN TRUST COMPANY, as a Lender
         
 
By:
/s/ Rick J. Gomez       Name: Rick J. Gomez       Title: Second Vice President  

 
 
72

--------------------------------------------------------------------------------





 
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender
         
 
By:
/s/ Jim C.Y. Chen       Name: Jim C.Y. Chen       Title: Vice President &
General Manager  

 



 
E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender
         
 
By:
/s/ Benjamin Lin       Name: Benjamin Lin       Title: Executive Vice President
& General Manager  

 



 
First Commercial Bank New York Agency, as a Lender
         
 
By:
/s/ Yu-Mei Hsiao       Name: Yu-Mei Hsiao       Title: Assistant General Manager
 

 



 
Mega International Commercial Bank Co., Ltd., New York Branch, as a Lender
         
 
By:
/s/ Tsang-Pei Hsu       Name: Tsang-Pei Hsu       Title: VP & DGM  

 



 
BANK LEUMI USA, as a Lender
         
 
By:
/s/ Joung Hee Hong       Name: Joung Hee Hong       Title: First Vice President
 

 



 
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY, as a Lender
         
 
By:
/s/ Henry Hsieh       Name: Henry Hsieh       Title: Assistant Vice President  

 



 
Taipei Fubon Commercial Bank, New York Agency, as a Lender
         
 
By:
/s/ Sophia Jing       Name: Sophia Jing       Title: FVP & General Manager      
   

 
 
73

--------------------------------------------------------------------------------